




 


CREDIT AGREEMENT
 
dated as of June 4, 2012
 
among
 
ALEXANDER & BALDWIN, INC.,
as the Borrower,
 
BANK OF AMERICA, N.A.,
 
as Agent, Swing Line Lender and L/C Issuer,
 
and


The Other Lenders Party Hereto




FIRST HAWAIIAN BANK,
as Syndication Agent and L/C Issuer




AMERICAN AGCREDIT, PCA


and


WELLS FARGO BANK, N.A.,
as Co-Documentation Agents




MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED


and


FIRST HAWAIIAN BANK,
as Joint Lead Arrangers and Co-Book Managers





 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
SectionPage
 
 
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
 1

 
 
1.01
Defined Terms. 
1

 
 
1.02
Other Interpretive Provisions. 
29

 
 
1.03
Accounting Terms. 
31

 
 
1.04
Rounding. 
32

 
 
1.05
Times of Day. 
32

 
 
1.06
Letter of Credit Amounts. 
32

 
 
1.07
Inclusion of Holdings. 
32

 
 
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
 32

 
 
2.01
Committed Loans. 
32

 
 
2.02
Borrowings, Conversions and Continuations of Committed Loans. 
33

 
 
2.03
Letters of Credit. 
34

 
 
2.04
Swing Line Loans. 
46

 
 
2.05
Prepayments. 
49

 
 
2.06
Termination or Reduction of Commitments. 
50

 
 
2.07
Repayment of Loans. 
51

 
 
2.08
Interest. 
51

 
 
2.09
Fees. 
52

 
 
2.10
Computation of Interest and Fees; Retroactive Adjustment of Applicable Rate. 
52

 
 
2.11
Evidence of Debt. 
53

 
 
2.12
Payments Generally; Agent’s Clawback. 
54

 
 
2.13
Sharing of Payments by Lenders. 
55

 
 
2.14
Increase in Commitments. 
56

 
 
2.15
Cash Collateral. 
57

 
 
2.16
Defaulting Lenders. 
59

 
 
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
 62

 
 
3.01
Taxes. 
62

 
 
3.02
Illegality. 
67

 
 
3.03
Inability to Determine Rates. 
68

 
 
3.04
Increased Costs. 
68

 
 
3.05
Compensation for Losses. 
70

 
 
3.06
Mitigation Obligations; Replacement of Lenders. 
71

 
 
3.07
Survival. 
71

 
 
ARTICLE IV. CONDITIONS PRECEDENT TO EFFECTIVENESS AND Credit Extensions
 71

 
 
4.01
Conditions of Effectiveness. 
71

 
 
4.02
Conditions to all Credit Extensions. 
73

 
 
4.03
Conditions to Initial Credit Extensions. 
74

 
 
ARTICLE V. REPRESENTATIONS AND WARRANTIES
 76

 
 
5.01
Organization. 
76

 
 
5.02
Financial Statements. 
76

 
 
5.03
Actions Pending. 
77

 
 
5.04
Outstanding Debt. 
77

 
 
5.05
Title to Properties. 
77

 
 
5.06
Taxes. 
77

 
 
5.07
Conflicting Agreements and Other Matters. 
77

 
 
5.08
[Intentionally omitted]. 
78

 
 
5.09
ERISA. 
78

 
 
5.10
Government Consent. 
78

 
 
5.11
Investment Company Status, Etc. 
78

 
 
5.12
Real Property Matters. 
79

 
 
5.13
Possession of Franchises, Licenses, Etc. 
79

 
 
5.14
Environmental and Safety Matters. 
79

 
 
5.15
Hostile Tender Offers. 
79

 
 
5.16
Employee Relations. 
79

 
 
5.17
OFAC. 
80

 
 
5.18
Disclosure. 
80

 
 
ARTICLE VI. AFFIRMATIVE COVENANTS
 80

 
 
6.01
Financial Information. 
80

 
 
6.02
Inspection of Property. 
83

 
 
6.03
Covenant to Secure Obligations Equally. 
83

 
 
6.04
Maintenance of Properties; Insurance. 
83

 
 
6.05
Environmental and Safety Laws. 
84

 
 
6.06
Use of Proceeds. 
84

 
 
6.07
Appraisal Requirement. 
84

 
 
6.08
Conversion. 
84

 
 
6.09
Additional Guarantors 
84

 
 
ARTICLE VII. NEGATIVE COVENANTS
 85

 
 
7.01
Financial Covenants. 
85

 
 
7.02
Liens. 
86

 
 
7.03
Loans and Advances. 
88

 
 
7.04
Merger and Sale of Assets. 
88

 
 
7.05
Priority Debt. 
90

 
 
7.06
[Reserved]. 
90

 
 
7.07
[Reserved]. 
90

 
 
7.08
Transactions with Holders of Partnership or Other Equity Interests.
 90

 
 
7.09
Use of Proceeds. 
90

 
 
7.10
Transfer of Assets to Subsidiaries. 
91

 
 
7.11
[Reserved]. 
91

 
 
7.12
Restricted Payments. 
91

 
 
7.13
Sanctions 
91

 
 
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
 91

 
 
8.01
Events of Default. 
91

 
 
8.02
Remedies Upon Event of Default. 
94

 
 
8.03
Application of Funds. 
95

 
 
ARTICLE IX. AGENT
 96

 
 
9.01
Appointment and Authority. 
96

 
 
9.02
Rights as a Lender. 
96

 
 
9.03
Exculpatory Provisions. 
96

 
 
9.04
Reliance by Agent. 
97

 
 
9.05
Delegation of Duties. 
97

 
 
9.06
Resignation of Agent. 
98

 
 
9.07
Non-Reliance on Agent and Other Lenders. 
99

 
 
9.08
No Other Duties, Etc. 
99

 
 
ARTICLE X. MISCELLANEOUS
 100

 
 
10.01
Amendments, Etc. 
100

 
 
10.02
Notices; Effectiveness; Electronic Communication. 
102

 
 
10.03
No Waiver; Cumulative Remedies. 
104

 
 
10.04
Expenses; Indemnity; Damage Waiver. 
105

 
 
10.05
Payments Set Aside. 
107

 
 
10.06
Successors and Assigns. 
107

 
 
10.07
Treatment of Certain Information; Confidentiality. 
112

 
 
10.08
Right of Setoff. 
113

 
 
10.09
Interest Rate Limitation. 
114

 
 
10.10
Counterparts; Integration; Effectiveness. 
114

 
 
10.11
Survival of Representations and Warranties. 
115

 
 
10.12
Severability.
115

 
 
10.13
Replacement of Lenders. 
115

 
 
10.14
Governing Law; Jurisdiction; Etc. 
116

 
 
10.15
Waiver of Jury Trial. 
117

 
 
10.16
No Advisory or Fiduciary Responsibility. 
117

 
 
10.17
Electronic Execution of Assignments and Certain Other Documents.
 118

 
 
10.18
USA PATRIOT Act. 
118

 





 
 

--------------------------------------------------------------------------------

 



SCHEDULES


1.01                      Existing Letters of Credit
2.01                      Commitments and Applicable Percentages
5.07                      Conflicting Agreements
7.02                      Existing Liens
10.02                      Agent’s Office; Certain Addresses for Notices




EXHIBITS


A           Committed Loan Notice
B           Swing Line Loan Notice
C           Note
D           Forms of U.S. Tax Compliance Certificates
E-1           Assignment and Assumption
E-2           Administrative Questionnaire
F           Compliance Certificate
G           Guaranty





 
 

--------------------------------------------------------------------------------

 



 
CREDIT AGREEMENT
 
This CREDIT AGREEMENT (“Agreement”) is entered into as of June 4, 2012, among
ALEXANDER & BALDWIN, INC., a Hawaii corporation which will be converted to
Alexander & Baldwin, LLC, a Hawaii limited liability company in accordance with
the terms hereof (the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), BANK OF AMERICA,
N.A., as Agent, Swing Line Lender and L/C Issuer, and FIRST HAWAIIAN BANK, as
L/C Issuer.
 
The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I.                                
 
 
DEFINITIONS AND ACCOUNTING TERMS
 
1.01 Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:
 
“Accredited Appraiser” means an appraiser selected by the Agent and reasonably
acceptable to the Required Lenders.
 
“Additional Guarantor” has the meaning set forth in Section 6.09.


“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the Agent.
 
“Affiliate” means, without duplication, any Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
another Person.  A Person shall be deemed to control another Person if such
first Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise.  For purposes of
the Loan Documents, the term “Affiliate,” when used in reference to the
Borrower, shall not include Subsidiaries of the Borrower.
 
“Agent” means Bank of America in its capacity as administrative agent under any
of the Loan Documents, or any successor administrative agent.
 
“Agent’s Office” means the Agent’s address and, as appropriate, account as set
forth on Schedule 10.02, or such other address or account as the Agent may from
time to time notify to the Borrower and the Lenders in writing.
 
“Aggregate Commitments” means, as of any date of determination, the Commitments
of all the Lenders.  The initial amount of the Aggregate Commitments in effect
on the Closing Date is $260,000,000.  The Aggregate Commitments may be increased
or decreased from time to time as provided herein.
 
“Agreement” means this Credit Agreement.
 
“Agricultural Land” means land owned in fee by Holdings or its Subsidiaries
which is located in the State of Hawaii and zoned exclusively for agricultural
purposes, but excluding watershed land, conservation land and pastureland.
 
“Applicable Cap Rates” means (i) 7.50% for Investment Properties, (ii) 9.50% for
Agricultural Land which is leased to third parties and (iii) 9.50% for Leased
Non-Agricultural Land.
 
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments.  The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption or other documentation
pursuant to which such Lender becomes a party hereto, as applicable.  The
Applicable Percentages shall be subject to adjustment as provided in
Section 2.16.
 
“Applicable Rate” means with respect to the commitment fee payable pursuant to
Section 2.09(a), the Eurodollar Rate, the Base Rate and the Letter of Credit
Fee, from time to time, the following percentages per annum, based upon the
Total Debt to Total Adjusted Asset Value Ratio as set forth below:
 
Pricing
Level
Total Debt to Total Adjusted Asset Value Ratio
Commitment
Fee
Eurodollar
Rate
Base Rate
Letter of Credit Fee
I
> 0.40 to 1.0
0.35%
2.50%
1.50%
2.50%
II
< 0.40 to 1.0 but > 0.30 to 1.0
0.30%
2.20%
1.20%
2.20%
III
< 0.30 to 1.0 but > 0.20 to 1.0
0.25%
1.90%
0.90%
1.90%
IV
< 0.20 to 1.0 but > 0.10 to 1.0
0.20%
1.70%
0.70%
1.70%
V
< 0.10 to 1.0
0.15%
1.50%
0.50%
1.50%



 
The Applicable Rate in effect on the Closing Date through the date on which the
Borrower is required to deliver a Compliance Certificate for the fiscal quarter
ended as of the last day of the first full fiscal quarter to occur after the
Initial Funding Date shall be based on Pricing Level III.  Thereafter the
Applicable Rate shall be determined by reference to the Total Debt to Total
Adjusted Asset Value Ratio as set forth in the most recent Compliance
Certificate received by the Agent pursuant to Section 6.01(c).  Any increase or
decrease in the Applicable Rate resulting from a change in the Total Debt to
Total Adjusted Asset Value Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.01(c); provided, however, that if such Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Level I shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered in accordance with
Section 6.01(c), whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Total Debt to Total Adjusted Asset Value Ratio contained in
such Compliance Certificate.
 
“Applicable Value” means, as of any date of determination with respect to the
calculation of Non-Recourse Debt, (i) if the amount of such excluded
Non-Recourse Debt is equal to or less than 70% of the book value of the
associated Development Real Properties, the book value of the associated
Development Real Properties or (ii) if the amount of such excluded Non-Recourse
Debt exceeds 70% of the book value of the associated Development Real Properties
but is equal to or less than 70% of the Appraised Value of the associated
Development Real Properties, the Appraised Value of the associated Development
Real Properties.
 
“Appraised Value” means, subject to the requirements of Section 6.07, to the
extent elected by the Borrower, an appraisal performed by an Accredited
Appraiser at the Borrower’s option, which appraisal assumes no greater than a
twelve month marketing time frame.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arrangers” means each of (a) Merrill Lynch, Pierce, Fenner & Smith Incorporated
and (b) First Hawaiian Bank, each in its capacity as a joint lead arranger and
co-book manager.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Agent, in substantially the
form of Exhibit E-1 or any other form (including electronic documentation
generated by MarkitClear or other electronic platform) approved by the Agent.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2011,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
 
“Authorized Officer” means, with respect to any Loan Party, any officer of such
Loan Party designated as an “Authorized Officer” for the purpose of this
Agreement in a certificate executed by one of such Loan Party’s then existing
Authorized Officers (as previously identified to the Agent).  Any action taken
under this Agreement on behalf of a Loan Party by any individual who on or after
the Closing Date shall have been an Authorized Officer of such Loan Party and
whom the Agent or any of the Lenders in good faith believes to be an Authorized
Officer of such Loan Party at the time of such action shall be binding on such
Loan Party even though such individual shall have ceased to be an Authorized
Officer of such Loan Party, unless the Borrower or such Loan Party shall have
provided the Agent with a certificate executed by one of such Loan Party’s then
existing Authorized Officers (as previously identified to the Agent) indicating
that such individual is no longer an “Authorized Officer.”
 
“Availability Period” means the period from and including the Initial Funding
Date to the earliest of (a) the Maturity Date, (b) the date of termination of
the Aggregate Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Base Rate”  means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
 
“Base Rate Loan” means a Committed Loan that bears interest based on the Base
Rate.
 
“Borrower” means (a) prior to the Conversion, the Original Alexander & Baldwin
and (b) following the Conversion and at all times thereafter, Alexander &
Baldwin, LLC, a Hawaii limited liability company.
 
“Borrower Materials” has the meaning specified in Section 6.01.
 
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Agent’s Office is located and, if such day
relates to any Eurodollar Loan, means any such day that is also a London Banking
Day.
 
“Capitalized Lease Obligation” means, with respect to any Person, any rental
obligation of such Person which, under GAAP in effect as of the Closing Date, is
or will be required to be capitalized on the books of such Person, taken at the
amount thereof accounted for as indebtedness (net of interest expense) in
accordance with such principles.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of one or more of the L/C Issuer or the Lenders, as collateral
for L/C Obligations or obligations of the Lenders to fund participations in
respect of L/C Obligations, cash or deposit account balances or, if the Agent
and the L/C Issuer shall agree in their sole discretion, other credit support,
in each case pursuant to documentation in form and substance reasonably
satisfactory to the Agent and the L/C Issuer.  “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such Cash
Collateral and other credit support.
 
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority) or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith by
any Governmental Authority and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
“Change of Control” means:
 
(a) the acquisition, after the date hereof, by any “person” or “group” (as such
terms are used in Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act
of 1934) (but excluding any employee benefit plan of such persons or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) of outstanding shares of
voting stock of (x) prior to the completion of the Restructuring Transactions,
the Borrower (other than Holdings as contemplated pursuant to clause (c) below)
representing more than 50% of voting control of Borrower and (y) thereafter,
Holdings, representing more than 50% of voting control of Holdings; or
 
(b) after the merger of A&B Merger Corporation, a Hawaii corporation, with and
into Holdings in connection with the Restructuring Transactions, resulting in
100% of the Equity Interests of the Borrower being owned by Holdings, the
failure of Holdings to own 100% of the Equity Interests of the Borrower at any
time thereafter.
 
“Closing Date” means June 4, 2012.
 
“Code” means the Internal Revenue Code of 1986.
 
“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption or other documentation pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
 
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.
 
“Committed Loan” has the meaning specified in Section 2.01.
 
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.
 
“Compliance Certificate” means a certificate signed in the name of the Borrower
by an Authorized Officer of the Borrower in substantially the form of Exhibit F.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated Interest Expense” means, for any period of determination, for
Holdings and its Subsidiaries on a consolidated basis the sum of all amounts
that would, in accordance with GAAP, be deducted in computing Consolidated Net
Income for the fiscal periods in question on account of interest, including
without limitation, imputed interest in respect of Capitalized Lease
Obligations, fees in respect of letters of credit and bankers’ acceptance
financing and amortization of debt discount and expense.
 
“Consolidated Net Income” means, for any period of determination, the net income
from continuing operations of Holdings and its Subsidiaries on a consolidated
basis as determined in accordance with GAAP, provided that the proceeds of any
sale or condemnation of real estate that is treated as a discontinued operation
pursuant to GAAP shall be treated as income from continuing operations to the
extent the net proceeds of such sale or condemnation have been reinvested in
real estate within twelve months from the date of such sale or condemnation.
 
“Consolidated Net Income Before Taxes” means, for any period of determination,
Consolidated Net Income for Holdings and its Subsidiaries on a consolidated
basis for such period plus the sum of all deferred and current Federal, state,
local and foreign taxes on income that are deducted in accordance with GAAP in
computing Consolidated Net Income for such period.
 
“Consolidated Shareholders’ Equity” means, at any time of determination thereof,
for Holdings and its Subsidiaries on a consolidated basis determined in
accordance with GAAP, the sum of (i) consolidated shareholders’ equity, and (ii)
any consolidated mezzanine equity (or other temporary or non-permanent equity)
resulting from the application of the Financial Accounting Standards Board
Accounting Standards Codification Topic 718, and related stock based
compensation awards issued to management which are puttable upon a change of
control; provided, that any determination of Consolidated Shareholders’ Equity
shall exclude all non-cash adjustments to Consolidated Shareholders’ Equity
resulting from the application of the Financial Accounting Standards Board
Accounting Standards Codification Topic 960.
 
“Consolidated Total Assets” means, at any time of determination thereof, the
consolidated total assets of Holdings and its Subsidiaries on a consolidated
basis determined in accordance with GAAP.
 
“Conversion” means the conversion of Original Alexander & Baldwin into Alexander
& Baldwin, LLC, a Hawaii limited liability company, for tax purposes as part of
the Restructuring Transaction and in which Alexander & Baldwin, LLC retains all
of the assets of Original Alexander & Baldwin other than the stock of Matson
Navigation Company, Inc. and ABHI-Crockett, Inc.
 
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
 
“Debt” means, as to any Person at the time of determination thereof without
duplication, (a) any indebtedness of such Person (i) for borrowed money,
including commercial paper and revolving credit lines, (ii) evidenced by bonds,
debentures or notes or otherwise representing extensions of credit, whether or
not representing obligations for borrowed money or (iii) for the payment of the
deferred purchase price of property or services, except trade accounts payable
arising in the ordinary course of business, regardless of when such liability or
other obligation is due and payable, (b) Capitalized Lease Obligations of such
Person, (c) Guarantees, assumptions and endorsements by such Person (other than
endorsements of negotiable instruments for collection in the ordinary course of
business) of Debt of another Person of the types described in clauses (a) and
(b) hereof, and (d) Debt of another Person (whether or not assumed) that is
secured by Liens on the property or other assets of such Person.  “Debt” shall
not include a reimbursement obligation incurred in connection with a standby
Letter of Credit issued (i) in support of trade payables or (ii) as condition to
receiving (A) a governmental entitlement, (B) a performance bond or (C) a
performance guaranty, in each case under the immediately preceding clauses (i)
and (ii) to the extent such reimbursement obligation is contingent and to the
extent the aggregate amount of such standby letters of credit does not exceed
$10,000,000.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.
 
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Agent, the L/C Issuer, the Swing Line Lender or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Line Loans) within two Business Days
of the date when due, (b) has notified the Borrower, the Agent, the L/C Issuer
or the Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Agent or the Borrower, to confirm in
writing to the Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Agent and the Borrower), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through (d)
above, and of the effective date of such status, shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the Agent in
a written notice of such determination, which shall be delivered by the Agent to
the Borrower, the L/C Issuer, the Swing Line Lender and each other Lender
promptly following such determination.
 
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
 
“Development Real Properties” means, at any time of determination for Holdings
and its Subsidiaries, any real property asset under development, construction,
renovation or rehabilitation that (i) is then treated as an asset under
development under GAAP, (ii) is located in the State of Hawaii, the Territory of
Guam or the continental United States, and (iii) has been designated by the
Borrower in a written notice to the Agent as a “Development Real Property.”
 
“Dollar” and “$” mean lawful money of the United States.
 
“EBITDA” means, for any period, for Holdings and its Subsidiaries on a
consolidated basis, Consolidated Net Income Before Taxes for such period plus,
to the extent deducted in the calculation thereof, Consolidated Interest
Expense, depreciation and amortization expense, non-cash stock-based
compensation expense, non-cash pension, non-cash postretirement and non-cash
nonqualified expenses, and one-time expenses related to the Restructuring
Transaction incurred during the fiscal year ending December 31, 2012 in an
aggregate amount not to exceed $11,000,000; provided that EBITDA shall exclude
non-cash gains or losses resulting from the write-up or write-down of assets.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
 
“Environmental and Safety Laws” means all Federal, state and local laws,
regulations and ordinances, relating to the discharge, handling, disposition or
treatment of Hazardous Materials and other substances or the protection of the
environment or of employee health and safety, including, without limitation,
CERCLA, the Hazardous Materials Transportation Act (49 U.S.C. Section 1801 et.
seq.), the Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et.
seq.), the Federal Water Pollution Control Act (33 U.S.C. Section 1251 et.
seq.), the Clean Air Act (42 U.S.C. Section 7401 et. seq.), the Toxic Substances
Control Act (15 U.S.C. Section 2601 et. seq.), the Occupational Safety and
Health Act (29 U.S.C. Section 651 et. seq.) and the Emergency Planning and
Community Right-To-Know Act (42 U.S.C. Section 11001 et. seq.).
 
“Environmental Liabilities and Costs” means as to any Person, all liabilities,
obligations, responsibilities, remedial actions, losses, damages, punitive
damages, consequential damages, treble damages, contribution, cost recovery,
costs and expenses (including all fees, disbursements and expenses of counsel,
expert and consulting fees, and costs of investigation and feasibility studies),
fines, penalties, sanctions and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, permit, order or
agreement with any Federal, state or local governmental authority or other
Person, arising from environmental, health or safety conditions, or the release
or threatened release of a contaminant, pollutant or Hazardous Material into the
environment, resulting from the operations of such Person or its subsidiaries,
or breach of any Environmental and Safety Law or for which such Person or its
Subsidiaries is otherwise liable or responsible.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any corporation which is a member of the same controlled
group of corporations as the Borrower within the meaning of section 414(b) of
the Code, or any trade or business which is under common control with the
Borrower within the meaning of section 414(c) of the Code.
 
“Eurodollar Loan” means a Committed Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”
 
“Eurodollar Rate” means:
 
(a) for any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Agent from time to time) at
approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or, if such rate is not available at such time for any reason, the rate
per annum determined by the Agent to be the rate at which deposits in Dollars
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Loan being made, continued or converted and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two London Banking
Days prior to the commencement of such Interest Period; and
 
(b) for any interest calculation with respect to (x) a Base Rate Loan on any
date or (y) a Swingline Loan on any date, in each case the rate per annum equal
to (i) BBA LIBOR, at approximately 11:00 a.m., London time determined two London
Banking Days prior to such date for Dollar deposits being delivered in the
London interbank market for a term of one month commencing that day or (ii) if
such published rate is not available at such time for any reason, the rate per
annum determined by the Agent to be the rate at which deposits in Dollars for
delivery on the date of determination in same day funds in the approximate
amount of the Base Rate Loan or Swingline Loan, as applicable, being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
any Recipient  or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or
3.01(c), amounts with respect to such Taxes were payable either to such Lender's
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
 
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
August 5, 2011, among Alexander & Baldwin, Inc., as the borrower, First Hawaiian
Bank, as administrative agent, and the lenders party thereto.
 
“Existing Letters of Credit” means those letters of credit set forth on
Schedule 1.01.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Agent.
 
“Fee Letters” means (i) the administrative agent fee letter agreement, dated May
4, 2012, among the Borrower, the Agent and Merrill Lynch, Pierce, Fenner & Smith
Incorporated and (ii) the fee letters agreement dated May 4, 2012 among the
Borrower, the Agent and First Hawaiian Bank.
 
“Fixed Charges” means as of any date of determination for Holdings and its
Subsidiaries on a consolidated basis, Consolidated Interest Expense for the
period of four (4) consecutive fiscal quarters ending on or immediately prior to
such date, plus preferred dividends of Holdings accrued during the period of
four (4) consecutive fiscal quarters ending on or immediately prior to such
date, plus scheduled principal payments (excluding any “balloon payment” and
amounts outstanding under this Agreement that are classified as current
liabilities under GAAP but only to the extent that no Default or Event of
Default then exists under this Agreement or the Note Purchase Agreement) of
Holdings and its Subsidiaries for the period of four consecutive fiscal quarters
next succeeding such date of determination.
 
“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) EBITDA for the period of four (4) consecutive fiscal quarters ending on
or immediately prior to such date to (b) Fixed Charges as of such date.
 
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
 
“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of a country other than the United States or any state thereof or
the District of Columbia; provided that any Subsidiary that is not described in
the preceding clause, but which owns voting stock in one or more Foreign
Subsidiaries but owns no other material assets and does not engage in any trade
or business (other than acting as a holding company for such voting stock in
Foreign Subsidiaries) shall be deemed to be a Foreign Subsidiary hereunder;
provided further that any Subsidiary that is disregarded as separate from its
owner for United States federal income tax purposes and which owns voting stock
in one or more Foreign Subsidiaries shall be deemed to be a Foreign Subsidiary.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the Financial Accounting Standards Board Accounting Standards
Codification or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantee” means, without duplication, any obligation, contingent or otherwise,
of any Person guaranteeing or having the economic effect of guaranteeing any
Debt or other obligation of any other Person (the primary obligor) in any
manner, directly or indirectly, and including any obligation: (a) to make any
loan, advance or capital contribution, or for the purchase of any property from,
any Person, in each case for the purpose of enabling such Person to maintain
working capital, net worth or any other balance sheet condition or to pay debts,
dividends or expenses except for advances, deposits and initial payments made in
the usual and ordinary course of business for the purchase or acquisition of
property or services; (b) to purchase materials, supplies or other property or
services if such obligation requires that payment for such materials, supplies
or other property or services be made regardless of whether or not delivery of
such materials, supplies or other property or services is ever made or tendered;
(c) to rent or lease (as lessee) any real or personal property (except for
leases in effect on December 31, 2010) if such obligation is absolute and
unconditional under conditions not customarily found in commercial leases then
in general use; or (d) of any partnership or joint venture in which such Person
is a general partner or joint venturer if such obligation is not expressly
non-recourse to such Person; but excluding (i) a completion guarantee issued in
connection with a real estate development project to the extent contingent and
not constituting a direct or indirect obligation to re-pay Debt and (ii)
environmental indemnification agreements.
 
“Guarantor” means Holdings and each Additional Guarantor.
 
“Guaranty” means the Guaranty, dated as of the Initial Funding Date, executed by
Holdings in favor of the Agent, substantially in the form of Exhibit G.
 
“Hazardous Materials” means (a) any material or substance defined as or included
in the definition of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “toxic substances” or any other formulations intended to define,
list or classify substances by reason of their deleterious properties, (b) any
oil, petroleum or petroleum derived substance, (c) any flammable substances or
explosives, (d) any radioactive materials, (e) asbestos in any form,
(f) electrical equipment that contains any oil or dielectric fluid containing
levels of polychlorinated biphenyls in excess of fifty parts per million, (g)
pesticides or (h) any other chemical, material or substance, exposure to which
is prohibited, limited or regulated by any governmental agency or authority or
which may or could pose a hazard to the health and safety of persons in the
vicinity thereof.
 
“Holdings” means A & B II, Inc., a Hawaii corporation (to be renamed Alexander &
Baldwin, Inc. prior to the completion of the Restructuring Transactions), which
will be a new holding company formed to own 100% of the Equity Interests of the
Borrower upon completion of the Restructuring Transactions.
 
“Honor Date” means the date of any payment by the L/C Issuer under a Letter of
Credit.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
 
“Indemnitees” has the meaning specified in Section 10.04(b).
 
“Information” has the meaning specified in Section 10.07.
 
“Initial Funding Date” means the first Business Day following the Closing Date
that all the conditions precedent in Section 4.02 and Section 4.03 are satisfied
or waived in accordance with Section 10.01.
 
“Interest Payment Date” means, (a) as to any Eurodollar Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the first Business Day after the end of
each March, June, September and December and the Maturity Date.
 
“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one week, two weeks or one, two, three or
six months thereafter, as selected by the Borrower in its Committed Loan Notice;
provided that:
 
(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
 
(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(iii) no Interest Period shall extend beyond the Maturity Date.
 
“Investment Properties” means developed real estate investment properties
located in the State of Hawaii or the continental United States and owned in fee
by Holdings or its Subsidiaries, but excluding Development Real Properties,
Agricultural Land (whether leased to third parties or operated by Holdings or
any of its Subsidiaries), Leased Non-Agricultural Land and agriculture-related
properties such as hydroelectric facilities and solar equipment.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to such Letter of Credit.
 
“Joint Venture Entity” has the meaning set forth in the definition of Total
Adjusted Asset Value.


“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means, as the context requires, (a) First Hawaiian Bank in its
capacity as issuer of Letters of Credit hereunder (including certain Existing
Letters of Credit), (b) Bank of America, N.A. in its capacity as issuer of
Letters of Credit hereunder (including certain Existing Letters of Credit), and
(c) any successor issuer of Letters of Credit hereunder.  The term “L/C Issuer”
when used with respect to a Letter of Credit or the L/C Obligations relating to
a Letter of Credit shall refer to the L/C Issuer that issued such Letter of
Credit.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
 
“Leased Non-Agricultural Land” means land owned in fee by Holdings or its
Subsidiaries, other than Agricultural Land, located in the State of Hawaii or
the continental United States and leased to Third Parties on arms’-length terms,
which land has improvements situated thereon in which none of Holdings or its
Subsidiaries has an ownership interest.
 
“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Agent.
 
“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.  Notwithstanding anything to the
contrary contained herein, a letter of credit issued by an L/C Issuer other than
Bank of America shall not be a "Letter of Credit" for purposes of the Loan
Documents until such time as the Agent has been notified of the issuance thereof
by the applicable L/C Issuer and has confirmed with the L/C Issuer that there
exists adequate availability under the Aggregate Commitments to issue such
letter of credit.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
 
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$100,000,000 and (b) the Aggregate Commitments.  The Letter of Credit Sublimit
is part of, and not in addition to, the Aggregate Commitments.
 
“Lien” means any mortgage, deed of trust, pledge, security interest,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing, any purchase money mortgage, conditional sale or other title
retention agreement, any lease in the nature thereof, and the filing of or
agreement to give any financing statement (exclusive of filings for
precautionary purposes only) under the Uniform Commercial Code of any
jurisdiction).
 
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.
 
“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Guaranty, any additional guaranty provided by an Additional Guarantor  pursuant
to the terms of Section 6.09, any agreement creating or perfecting rights in
Cash Collateral pursuant to the provisions of Section 2.15 and the Fee Letters.
 
“Loan Parties” means, collectively, the Borrower, Holdings and any Additional
Guarantor.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, on the business, condition (financial or otherwise) or
operations of the Holdings and its Subsidiaries taken as a whole (it being
understood and agreed that the Restructuring Transactions contemplated by the
Separation Agreement, in and of themselves shall not be deemed to constitute a
Material Adverse Effect); (b) a material impairment of the ability of any Loan
Party to perform its obligations under any Loan Document; or (c) a material
adverse effect on the material rights and remedies of the Lenders taken as a
whole, which material adverse effect was not caused by any Lender.
 
“Matson, Inc.” means Alexander & Baldwin Holdings, Inc. (to be renamed Matson,
Inc. upon completion of the Restructuring Transactions).
 
“Matson Credit Agreement” means that certain Credit Agreement dated as of August
5, 2011 among Matson Navigation Company, Inc., as borrower, the lenders party
thereto and First Hawaiian Bank, as administrative agent.
 
“Maturity Date” means the fifth anniversary of the Initial Funding Date. If such
date is not a Business Day, the Maturity Date shall be the next Business Day.
 
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal
to 100% of the Outstanding Amount of all L/C Obligations, and (iii) otherwise,
an amount equal to 100% of the stated amount of the applicable Letter of Credit.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means any Plan which is a “multiemployer plan” (as such
term is defined in section 4001(a)(3) of ERISA).
 
“Net Operating Income from Investment Properties” means, for any period of
determination thereof for Holdings and its Subsidiaries on a consolidated basis,
the consolidated cash revenues attributable to all Investment Properties less
operating expenses, real property taxes, taxes on gross revenue, common area
maintenance expenses, ground and other rents, other rental expenses, and charges
for property management related thereto for the most recently ended fiscal
quarter multiplied by four, but in no event shall take into account tenant
deposits, refunds of tenant deposits, tenant improvements paid for by Holdings
or its Subsidiaries, reimbursement by tenants to Holdings or its Subsidiaries
for tenant improvements paid for by Holdings or its Subsidiaries, allowances for
bad debts, gains or losses from the sales of leased property, depreciation and
amortization, overhead allocations that are not directly associated with the
property, or state and federal income taxes.
 
“Net Operating Income from Leased Agricultural Land” means, for any period of
determination thereof for Holdings and its Subsidiaries on a consolidated basis,
the consolidated cash revenues attributable to all Agricultural Land which is
leased to third parties on arms’-length terms less operating expenses, real
property taxes, taxes on gross revenue, and charges for property management
related thereto for the most recently ended fiscal quarter multiplied by four,
but in no event shall take into account tenant deposits, refunds of tenant
deposits, tenant improvements paid for by Holdings or its Subsidiaries,
reimbursement by tenants to Holdings or its Subsidiaries for tenant improvements
paid for by Holdings or its Subsidiaries, allowances for bad debts, gains or
losses from the sales of leased property, depreciation and amortization,
overhead allocations that are not directly associated with the property, or
state and federal income taxes.
 
“Net Operating Income from Leased Non-Agricultural Land” means, for any period
of determination thereof for Holdings and its Subsidiaries, the consolidated
cash revenues attributable to all Leased Non-Agricultural Land less operating
expenses, real property taxes, taxes on gross revenue, and charges for property
management related thereto for the most recently ended fiscal quarter multiplied
by four, but in no event shall take into account tenant deposits, refunds of
tenant deposits, tenant improvements paid for by Holdings or its Subsidiaries,
reimbursement by tenants to Holdings or its Subsidiaries for tenant improvements
paid for by Holdings or its Subsidiaries, allowances for bad debts, gains or
losses from the sales of leased property, depreciation and amortization,
overhead allocations that are not directly associated with the property, or
state and federal income taxes.
 
“Net Operating Income from Unencumbered Investment Properties” means, for any
period of determination thereof for Holdings and its Subsidiaries on a
consolidated basis, the consolidated cash revenues attributable to Unencumbered
Investment Properties less operating expenses, real property taxes, taxes on
gross revenue, common area maintenance expenses, ground and other rents, other
rental expenses, and charges for property management related thereto for the
most recently ended fiscal quarter multiplied by four, but in no event shall
take into account tenant deposits, refunds of tenant deposits, tenant
improvements paid for by Holdings or its Subsidiaries, reimbursement by tenants
to Holdings or its Subsidiaries for tenant improvements paid for by Holdings or
its Subsidiaries, allowances for bad debts, gains or losses from the sales of
leased property, depreciation and amortization, overhead allocations that are
not directly associated with the property, or state and federal income taxes.
 
“Net Operating Income from Unencumbered Leased Agricultural Land” means, for any
period of determination thereof for Holdings and its Subsidiaries on a
consolidated basis, the consolidated cash revenues attributable to Unencumbered
Leased Agricultural Land, less operating expenses, real property taxes, taxes on
gross revenue, and charges for property management related thereto for the most
recently ended fiscal quarter multiplied by four, but in no event shall take
into account tenant deposits, refunds of tenant deposits, tenant improvements
paid for by Holdings or its Subsidiaries, reimbursement by tenants to Holdings
or its Subsidiaries for tenant improvements paid for by Holdings or its
Subsidiaries, allowances for bad debts, gains or losses from the sales of leased
property, depreciation and amortization, overhead allocations that are not
directly associated with the property, or state and federal income taxes.
 
“Net Operating Income from Unencumbered Leased Non-Agricultural Land” means, for
any period of determination thereof for Holdings and its Subsidiaries, the
consolidated cash revenues attributable to all Unencumbered Leased
Non-Agricultural Land less operating expenses, real property taxes, taxes on
gross revenue, and charges for property management related thereto for the most
recently ended fiscal quarter multiplied by four, but in no event shall take
into account tenant deposits, refunds of tenant deposits, tenant improvements
paid for by Holdings or its Subsidiaries, reimbursement by tenants to Holdings
or its Subsidiaries for tenant improvements paid for by Holdings or its
Subsidiaries, allowances for bad debts, gains or losses from the sales of leased
property, depreciation and amortization, overhead allocations that are not
directly associated with the property, or state and federal income taxes.
 
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Non-Recourse Debt” means, with respect to any Loan Party or Subsidiary, any (i)
Debt that is not Recourse Debt, and (ii) fully recourse mortgage and similar
financings obtained by a Subsidiary of the Borrower if the mortgaged real
property constitutes substantially all of the assets of such Subsidiary;
provided that solely with respect to the definition of Principal Credit Facility
and Section 7.10, Non-Recourse Debt shall also include loans and credit
facilities at all times during which the recourse portion of such loans and
credit facilities (including commitments in respect thereof) is not in excess of
$40,000,000.
 
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
 
“Note Purchase Agreement” means that certain Amended and Restated Note Purchase
and Private Shelf Agreement dated as of June 4, 2012 among the Borrower and the
noteholders party thereto, as such agreement may be amended, restated, modified
or supplemented from time to time in accordance with the terms hereof.
 
“Notice Date” has the meaning set forth in Section 2.03(c)(i).


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising under any Loan Document and
including interest and fees that accrue after the commencement by or against the
Borrower or any Subsidiary or Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.
 
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
 
“Original Alexander & Baldwin” means Alexander & Baldwin, Inc., a Hawaii
corporation which was in existence prior to giving effect to the Restructuring
Transactions, and which is the initial Borrower under this Agreement.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
 
“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.
 
“Participant” has the meaning specified in Section 10.06(d).
 
“Participant Register” has the meaning specified in Section 10.06(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Permitted Assets” means (a) where any Property Sub or any assets of a Property
Sub or of the Borrower have been sold or otherwise transferred, assets,
including real estate, to be used by the Borrower or any Property Sub in
conducting Property Development Activities, the Property Management Business or
the agribusiness and (b) in all other instances, assets, including real estate,
to be used in conducting Property Development Activities, the Property
Management Business, the agribusiness.
 
“Permitted Debt” means (a) any unsecured Debt of the Borrower or a Subsidiary
(exclusive of Debt owed to the Borrower or a Subsidiary) as selected by the
Borrower, so long as the aggregate amount of all proceeds from sales or other
dispositions which are made after December 31, 2011 pursuant to clauses (d), (e)
or (f) of Section 7.04 and that are applied to the prepayment such unsecured
debt pursuant to this clause (a), do not exceed $150,000,000 and (b) after the
$150,000,000 basket in clause (a) has been fully utilized, all unsecured Debt of
the Borrower and Subsidiaries (exclusive of any Debt owed to the Borrower or a
Subsidiary thereof) on a pro rata basis.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any “employee pension benefit plan” (as such term is defined in
section 3 of ERISA) which is or has been established or maintained, or to which
contributions are or have been made, by the Borrower or any ERISA Affiliate.
 
“Platform” has the meaning specified in Section 6.01.
 
“Public Lender” has the meaning specified in Section 6.01.
 
“Principal Credit Facility” means (a) the Note Purchase Agreement or (b) any
other credit agreement, loan agreement, note purchase agreement or similar
agreement under which credit facilities in the aggregate principal or commitment
amount of at least $40,000,000 are provided for, in each case, as any of the
same may be amended, restated, supplemented or otherwise modified from time to
time; provided, however that the immediately preceding clause (b) shall exclude
(i) all purchase money debt, (ii) all construction and other project financings,
and (iii) all Non-Recourse Debt.
 
“Priority Debt” means, with respect to the Borrower, Holdings and their
Subsidiaries, at any time of determination and without duplication, the sum of
(a) Debt of Holdings and the Borrower secured by a Lien, plus (b)  Debt of
Subsidiaries of Holdings (other than the Borrower), regardless of whether such
Debt is secured or unsecured.
 
“Priority Debt Limit” means, at any time of determination, an amount equal to
20% of Total Adjusted Asset Value (as of the end of the most-recent fiscal
quarter of the Borrower).
 
“Property Development Activities” means land acquisition and development
activities, the principal objective of which is to acquire and develop real
property for sale or other disposition.
 
“Property Management Business” means the managing, leasing, selling and
purchasing of real property.
 
“Property Subs” means Subsidiaries that exist on the date hereof or that are
subsequently formed or acquired and, in each case, whose principal business
activities are to engage in Property Development Activities.
 
“Recipient” means, with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.
 
“Recourse Debt” means, with respect to any Loan Party or Subsidiary, any Debt,
in respect of which contractual recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar exceptions to recourse liability) is to such Person.
 
“Register” has the meaning specified in Section 10.06(c).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.
 
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders (except that the amount
of any participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that has not been reallocated to and funded
by another Lender shall be deemed to be “held” by the Lender that is the Swing
Line Lender or L/C Issuer, as the case may be, in making such determination).
 
“Responsible Officer” means each of the treasurer, the chief financial officer,
principal accounting officer, controller and chief legal officer of the Borrower
and any other officer of the Borrower whose responsibilities include monitoring
the Borrower’s compliance with the provisions of this Agreement or matters
referenced herein.  Any document delivered hereunder that is signed by a
Responsible Officer of the Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of the Borrower and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Borrower.
 
“Restricted Payments” has the meaning specified in Section 7.12.
 
“Restructuring Transactions” means the publicly announced transactions pursuant
to which the businesses of Original Alexander & Baldwin will be split into two
independent publicly traded companies, including without limitation (i) the
merger of A&B Merger Corp. with and into Original Alexander & Baldwin, (ii) the
Conversion, (iii) the contribution of the Equity Interests of Matson Navigation
Company, Inc. to Matson, Inc., (iv) the contribution of the Equity Interests of
ABHI-Crockett, Inc. to Matson, Inc., (v) the contribution of the limited
liability company interests of Alexander & Baldwin, LLC to Holdings, (vi) the
capital contribution by Matson, Inc. of approximately $160 million to Holdings
and (vii) the subsequent spinoff of Holdings to the public stockholders.
 
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
 
“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Separation Agreement” means the Separation Agreement to be entered into on May
30, 2012, by and between Matson, Inc. and Holdings, and shall include the
schedules and exhibits relating thereto, and all other agreements entered into
in connection with the Restructuring Transaction.
 
“Significant Line of Business” means a line of business or an operating
division, the book value of which is, on the date of determination, equal to 5%
or more of Consolidated Shareholders’ Equity.
 
“Significant Subsidiary” means any direct or indirect Subsidiary of Holdings
(other than the Borrower), the net worth of which is, on the date of
determination, 5% or more of Consolidated Shareholders’ Equity.
 
“Subsidiary” means, as to any Person, any company, whether operating as a
corporation, joint venture, partnership, limited liability company or other
entity, which is consolidated with such Person in accordance with GAAP.  Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of Holdings.
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
 
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.04(a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
 
“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Third Party” means any Person other than the Borrower and its Subsidiaries.
 
“Total Adjusted Asset Value” means, at any date of determination thereof,
without duplication, (a) real estate leasing property value (which shall be
deemed to equal the sum of (i) Net Operating Income from Investment Properties
divided by the Applicable Cap Rates, (ii) Net Operating Income from Leased
Agricultural Land divided by the Applicable Cap Rates and (iii) Net Operating
Income from Leased Non-Agricultural Land divided by the Applicable Cap Rates,
plus (b) the greater of (x) EBITDA for the period of four (4) consecutive fiscal
quarters most recently ended generated from the agricultural division of
Holdings and its Subsidiaries (excluding, as an abundance of caution, Net
Operating Income from Leased Agricultural Land and including, as an abundance of
caution, income generated from electricity producing assets) divided by 20.0%,
and (y) the Appraised Value of Agricultural Land which is not leased to third
parties (provided that the determination of whether or not to obtain the
appraisal necessary to determine the Appraised Value shall be made at the option
of the Borrower and if the Borrower does not elect to have an appraisal
performed, then clause (x) will be deemed to be greater than clause (y)), plus
(c) the book value of Development Real Properties owned by Holdings or any of
its Subsidiaries (with such book value, in the case of a less than wholly-owned
subsidiary or any other entity (other than a Subsidiary) in which Holdings or
any of its Subsidiaries owns an equity interest (each, a “Joint Venture
Entity”), to be (i) with respect to a consolidated Joint Venture Entity, equal
to the net assets of such Joint Venture Entity less the noncontrolling interest
in such Joint Venture Entity as reflected on the consolidated balance sheet of
Holdings required to be delivered pursuant to Section 6.01(a) or (b), or (ii)
with respect to an unconsolidated Joint Venture Entity, equal to the book value
of Holdings’ direct or indirect investment in such Joint Venture Entity),
provided that the aggregate amount under this clause (c) shall not comprise more
than 30% of consolidated total assets of Holdings and its Subsidiaries (less
cash, cash equivalents, marketable securities, goodwill, noncontrolling interest
and pension assets) in accordance with GAAP for the most recent fiscal quarter.
 
“Total Debt to Total Adjusted Asset Value Ratio” means, as at any time of
determination thereof, the ratio of (i) all Debt of Holdings and its
Subsidiaries on a consolidated basis as of such time to (ii) Total Adjusted
Asset Value as of such time.
 
 “Total Outstandings” means the aggregate Outstanding Amount of all Loans and
all L/C Obligations.
 
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Loan.
 
“Undeveloped Land” means (a) land owned in fee by the Borrower or any Subsidiary
as of December 31, 2011 which at the time of determination has not been
developed for commercial or residential purposes, (b) land acquired by the
Borrower or any Subsidiary subsequent to December 31, 2011 pursuant to a Code
section 1031 like-kind exchange (in exchange for land described in clause (a) or
(b) of this definition) which at the time of determination has not been
developed for commercial or residential purposes, or (c) capital stock or other
equity interests of a Subsidiary which owns as its principal asset, directly or
indirectly, Undeveloped Land described in clause (a) or (b) of this definition.
 
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
 
“Unencumbered Agricultural Division Assets” means assets of the agricultural
division of Holdings and its Subsidiaries which:  (i) are not subject to a
mortgage or any other Lien, other than (a) Liens for taxes not yet due or which
are being actively contested in good faith by appropriate proceedings and for
which adequate reserves have been established in accordance with GAAP, and (b)
Liens incidental to the conduct of the owner of such asset’s business or the
ownership of its property and assets which were not incurred in connection with
the borrowing of money or the obtaining of advances of credit, or the guarantee,
maintenance, extension or renewal of the same, and which do not in the aggregate
materially detract from the value of the applicable asset, or materially impair
the use thereof; (ii) are not subject to any agreement (including (x) any
agreement governing Debt incurred in order to finance or refinance the
acquisition of such asset, and (y) if applicable, the organizational documents
of Holdings or any Subsidiary) that prohibits or limits the ability of Holdings
or any Subsidiary, as the case may be, to create, incur, assume or suffer to
exist any Lien upon any assets or equity interest of Holdings, or any Subsidiary
except for covenants that are not materially more restrictive than the covenants
contained in this Agreement, in favor of holders of unsecured Debt of Holdings
and its Subsidiaries not prohibited hereunder; and (iii) are not subject to any
agreement (including (x) any agreement governing Debt incurred in order to
finance or refinance the acquisition of such asset, and (y) if applicable, the
organizational documents of Holdings or any Subsidiary) that entitles any Person
to the benefit of any Lien on any assets or equity interests of Holdings or any
Subsidiary or would entitle any Person to the benefit of any Lien on such assets
or equity interests upon the occurrence of any contingency (including pursuant
to an “equal and ratable” clause).  No such asset owned by a Subsidiary of
Holdings shall be deemed to be an Unencumbered Agricultural Division Asset
unless (1) both such asset and all equity interests of the Subsidiary which
holds legal title to such asset is not subject to any Lien, (2) each intervening
entity between Holdings and such Subsidiary does not have any Debt for borrowed
money, and (3) no event has occurred or condition exists described in Section
8.01(f) or 8.01(g) (assuming that such provisions applied to such Subsidiary)
with respect to such Subsidiary.
 
“Unencumbered Agricultural Land” means Agricultural Land which:  (i) is not
subject to a mortgage or any other Lien, other than (a) Liens for taxes not yet
due or which are being actively contested in good faith by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP, and (b) Liens incidental to the conduct of the owner of such
property’s business or the ownership of its property and assets which were not
incurred in connection with the borrowing of money or the obtaining of advances
of credit, or the guarantee, maintenance, extension or renewal of the same, and
which do not in the aggregate materially detract from the value of the
applicable property, or materially impair the use thereof; (ii) is not subject
to any agreement (including (x) any agreement governing Debt incurred in order
to finance or refinance the acquisition of such land, and (y) if applicable, the
organizational documents of Holdings or any Subsidiary) that prohibits or limits
the ability of Holdings or any Subsidiary, as the case may be, to create, incur,
assume or suffer to exist any Lien upon any assets or equity interest of
Holdings, or any Subsidiary except for covenants that are not materially more
restrictive than the covenants contained in this Agreement, in favor of holders
of unsecured Debt of Holdings and its Subsidiaries not prohibited hereunder; and
(iii) is not subject to any agreement (including (x) any agreement governing
Debt incurred in order to finance or refinance the acquisition of such land, and
(y) if applicable, the organizational documents of Holdings or any Subsidiary)
that entitles any Person to the benefit of any Lien on any assets or equity
interests of Holdings or any Subsidiary or would entitle any Person to the
benefit of any Lien on such assets or equity interests upon the occurrence of
any contingency (including pursuant to an “equal and ratable” clause).  No such
land owned by a Subsidiary of Holdings shall be deemed to be Unencumbered
Agricultural Land unless (1) both such land and all equity interests of the
Subsidiary which holds legal title to such land is not subject to any Lien, (2)
each intervening entity between Holdings and such Subsidiary does not have any
Debt for borrowed money, and (3) no event has occurred or condition exists
described in Section 8.01(f) or 8.01(g) (assuming that such provisions applied
to such Subsidiary) with respect to such Subsidiary.
 
“Unencumbered EBITDA” means, for any period, with respect to Holdings and its
Subsidiaries on a consolidated basis, without duplication, EBITDA derived from
(i) Unencumbered Investment Properties, (ii) Unencumbered Leased Agricultural
Land, and (iii) EBITDA generated from the agricultural division of Holdings and
its Subsidiaries but only to the extent the assets in the agricultural division
are Unencumbered Agricultural Division Assets.
 
“Unencumbered Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Unencumbered EBITDA for the period of four (4)
consecutive fiscal quarters ending on or immediately prior to such date to (b)
Unencumbered Fixed Charges as of such date.
 
“Unencumbered Fixed Charges” means, as of any period of determination, with
respect to Holdings and its Subsidiaries on a consolidated basis, the portion of
Consolidated Interest Expense attributable to Unsecured Debt for the period of
four (4) consecutive fiscal quarters ending on or immediately prior to such
date, plus preferred dividends of Holdings with respect to Unsecured Debt
accrued during the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such date, plus scheduled principal payments with respect
to Unsecured Debt (excluding any “balloon payment” and amounts outstanding under
this Agreement that are classified as current liabilities under GAAP but only to
the extent that no Default or Event of Default then exists under this Agreement
or the Note Purchase Agreement) of Holdings and its Subsidiaries for the period
of four consecutive fiscal quarters next succeeding such date of determination.
 
“Unencumbered Income Producing Assets Value” means, at any time of determination
thereof, without duplication, the sum of (i) the Net Operating Income from
Unencumbered Investment Properties divided by the Applicable Cap Rates, (ii) the
Net Operating Income from Unencumbered Leased Agricultural Land divided by the
Applicable Cap Rates, (iii) the Net Operating Income from Unencumbered Leased
Non-Agricultural Land divided by the Applicable Cap Rate and (iv) the greater of
(x) EBITDA for the period of four (4) consecutive fiscal quarters most recently
ended generated from the agricultural division of Holdings and its Subsidiaries
but only to the extent the assets in the agricultural division are Unencumbered
Agricultural Division Assets (excluding, as an abundance of caution, Net
Operating Income from Leased Agricultural Land) divided by 20.0%, and (y) the
Appraised Value of Unencumbered Agricultural Land which is not leased to third
parties (provided that the determination of whether or not to obtain the
appraisal necessary to determine the Appraised Value shall be made at the option
of the Borrower and if the Borrower does not elect to have an appraisal
performed, then clause (x) will be deemed to be greater than clause (y)).
 
“Unencumbered Income Producing Assets Value to Unsecured Debt Ratio” means, as
at any time of determination thereof, the ratio of (i) Unencumbered Income
Producing Assets Value to (ii) Unsecured Debt as of such time.
 
“Unencumbered Investment Properties” means Investment Properties which (i) are
not subject to a mortgage or any other Lien, other than (a) Liens for taxes not
yet due or which are being actively contested in good faith by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP, and (b) Liens incidental to the conduct of the owner of such
property’s business or the ownership of its property and assets which were not
incurred in connection with the borrowing of money or the obtaining of advances
of credit, or the guarantee, maintenance, extension or renewal of the same, and
which do not in the aggregate materially detract from the value of the
applicable property, or materially impair the use thereof; (ii) are not subject
to any agreement (including (x) any agreement governing Debt incurred in order
to finance or refinance the acquisition of such project, and (y) if applicable,
the organizational documents of Holdings or any Subsidiary) that prohibits or
limits the ability of Holdings or any Subsidiary, as the case may be, to create,
incur, assume or suffer to exist any Lien upon any assets or equity interest of
Holdings, or any Subsidiary except for covenants that are not materially more
restrictive than the covenants contained in this Agreement, in favor of holders
of unsecured Debt of Holdings and its Subsidiaries not prohibited hereunder; and
(iii) are not subject to any agreement (including (x) any agreement governing
Debt incurred in order to finance or refinance the acquisition of such project,
and (y) if applicable, the organizational documents of Holdings or any
Subsidiary) that entitles any Person to the benefit of any Lien on any assets or
equity interests of Holdings or any Subsidiary or would entitle any Person to
the benefit of any Lien on such assets or equity interests upon the occurrence
of any contingency (including pursuant to an “equal and ratable” clause).  No
such Investment Property owned by a Subsidiary of Holdings shall be deemed to be
an Unencumbered Investment Property unless (1) both such project and all equity
interests of the Subsidiary which holds legal title to such project is not
subject to any Lien, (2) each intervening entity between Holdings and such
Subsidiary does not have any Debt for borrowed money, and (3) no event has
occurred or condition exists described in Section 8.01(f) or 8.01(g) (assuming
that such provisions applied to such Subsidiary) with respect to such
Subsidiary.
 
“Unencumbered Leased Agricultural Land” means Agricultural Land which is leased
to third parties on arms’-length terms and which:  (i) is not subject to a
mortgage or any other Lien, other than (a) Liens for taxes not yet due or which
are being actively contested in good faith by appropriate proceedings and for
which adequate reserves have been established in accordance with GAAP, (b) Liens
incidental to the conduct of the owner of such property’s business or the
ownership of its property and assets which were not incurred in connection with
the borrowing of money or the obtaining of advances of credit, or the guarantee,
maintenance, extension or renewal of the same, and which do not in the aggregate
materially detract from the value of the applicable property, or materially
impair the use thereof, and (c) arms’-length operating leases with third-party
lessees; (ii) is not subject to any agreement (including (x) any agreement
governing Debt incurred in order to finance or refinance the acquisition of such
land, and (y) if applicable, the organizational documents of Holdings or any
Subsidiary) that prohibits or limits the ability of Holdings or any Subsidiary,
as the case may be, to create, incur, assume or suffer to exist any Lien upon
any assets or equity interest of Holdings, or any Subsidiary except for
covenants that are not materially more restrictive than the covenants contained
in this Agreement, in favor of holders of unsecured Debt of Holdings and its
Subsidiaries not prohibited hereunder; and (iii) is not subject to any agreement
(including (x) any agreement governing Debt incurred in order to finance or
refinance the acquisition of such land, and (y) if applicable, the
organizational documents of Holdings or any Subsidiary) that entitles any Person
to the benefit of any Lien on any assets or equity interests of Holdings or any
Subsidiary or would entitle any Person to the benefit of any Lien on such assets
or equity interests upon the occurrence of any contingency (including pursuant
to an “equal and ratable” clause).  No such land owned by a Subsidiary of
Holdings shall be deemed to be Unencumbered Leased Agricultural Land unless
(1) both such land and all equity interests of the Subsidiary which holds legal
title to such land is not subject to any Lien, (2) each intervening entity
between Holdings and such Subsidiary does not have any Debt for borrowed money,
and (3) no event has occurred or condition exists described in Section 8.01(f)
or 8.01(g) (assuming that such provisions applied to such Subsidiary) with
respect to such Subsidiary.
 
“Unencumbered Leased Non-Agricultural Land” means Leased Non-Agricultural Land
which: (i) is not subject to a mortgage or any other Lien, other than (a) Liens
for taxes not yet due or which are being actively contested in good faith by
appropriate proceedings and for which adequate reserves have been established in
accordance with GAAP, (b) Liens incidental to the conduct of the owner of such
property’s business or the ownership of its property and assets which were not
incurred in connection with the borrowing of money or the obtaining of advances
of credit, or the guarantee, maintenance, extension or renewal of the same, and
which do not in the aggregate materially detract from the value of the
applicable property, or materially impair the use thereof, and (c) arms’-length
operating leases with third-party lessees; (ii) is not subject to any agreement
(including (x) any agreement governing Debt incurred in order to finance or
refinance the acquisition of such land, and (y) if applicable, the
organizational documents of Holdings or any Subsidiary) that prohibits or limits
the ability of Holdings or any Subsidiary, as the case may be, to create, incur,
assume or suffer to exist any Lien upon any assets or equity interest of
Holdings, or any Subsidiary except for covenants that are not materially more
restrictive than the covenants contained in this Agreement, in favor of holders
of unsecured Debt of Holdings and its Subsidiaries not prohibited hereunder; and
(iii) is not subject to any agreement (including (x) any agreement governing
Debt incurred in order to finance or refinance the acquisition of such land, and
(y) if applicable, the organizational documents of Holdings or any Subsidiary)
that entitles any Person to the benefit of any Lien on any assets or equity
interests of Holdings or any Subsidiary or would entitle any Person to the
benefit of any Lien on such assets or equity interests upon the occurrence of
any contingency (including pursuant to an “equal and ratable” clause). No such
land owned by a Subsidiary of Holdings shall be deemed to be Unencumbered Leased
Non-Agricultural Land unless (1) both such land and all equity interests of the
Subsidiary which holds legal title to such land is not subject to any Lien, (2)
each intervening entity between Holdings and such Subsidiary does not have any
Debt for borrowed money, and (3) no event has occurred or condition exists
described in Section 8.01(f) or 8.01(g) (assuming that such provisions applied
to such Subsidiary) with respect to such Subsidiary.
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
“Unsecured Debt” means, at any time of determination thereof, the consolidated
Debt of Holdings or its Subsidiaries not secured by any Lien.
 
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).
 
“Voting Stock” means any shares of stock (or comparable equity securities) whose
holders are entitled under ordinary circumstances to vote for the election of
directors (or comparable persons), irrespective of whether at the time stock (or
comparable equity securities) of any other class or classes shall have or might
have voting power by reason of the happening of any contingency.
 
“Withholding Agent” means the Borrower, any Loan Party and the Agent.
 
1.02 Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
 
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any articles of incorporation, bylaws or
similar organizational documents) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
(d) All covenants hereunder shall be given independent effect so that if a
particular action or condition is prohibited by any one of such covenants, the
fact that it would be permitted by an exception to, or otherwise be in
compliance within the limitations of, another covenant shall not (i) avoid the
occurrence of a Default if such action is taken or such condition exists or (ii)
in any way prejudice an attempt by the Agent to prohibit, through equitable
action or otherwise the taking of any action by the Borrower or any Subsidiary
that would result in a Default.  For the avoidance of doubt, if a particular
action or condition is expressly permitted by an exception to a covenant and is
not expressly prohibited by another provision in the same covenant, the taking
of such action or the existence of such condition shall not result in a Default
under such covenant.
 
(e) For purposes of all calculations made under the financial covenants set
forth in Section 7.01 and the Priority Debt covenant set forth in Section 7.05
for an applicable period, (i) if during such period Holdings, the Borrower or
any Subsidiary shall have consummated an acquisition of a Significant Subsidiary
or a Significant Line of Business, (x) EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such transaction occurred
on the first day of such period; provided, that if the aggregate purchase price
for any such acquisition is greater than or equal to $25,000,000, EBITDA shall
only be calculated on a pro forma basis to the extent such pro forma
calculations are based on audited financial statements or other financial
statements reasonably satisfactory to the Required Lenders and (y) any Debt
incurred or assumed by any Loan Party or Subsidiary (including the Person or
property acquired) in connection with such transaction and any Debt of the
Person or property acquired which is not retired in connection with such
transaction (1) shall be deemed to have been incurred as of the last day of the
previous period and (2) if such Debt has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Debt as at the relevant date of determination, (ii) if during
such period Holdings, the Borrower or any Subsidiary shall have consummated a
disposition of all or substantially all of the assets of Holdings, the Borrower
or a Subsidiary or of a majority of the equity interests of a Subsidiary or of a
Significant Line of Business, (x) EBITDA for such period shall be calculated
after giving pro forma effect thereto as if such transaction occurred on the
last day of the previous period and (y) any Debt which is retired in connection
with such transaction shall be excluded and deemed to have been retired as of
the last day of the previous period, and (iii) if the calculation for any period
includes a period prior to the consummation of the Restructuring Transactions,
(x) EBITDA for such period shall be calculated after giving pro forma effect
thereto as if such Restructuring Transaction occurred on the first day of such
period and (y) any Debt which is retired in connection with such Restructuring
Transaction shall be excluded and deemed to have been retired as of the last day
of the previous period, so long as, in each case for clauses (i), (ii) and (iii)
above, such pro forma calculations are (I) made in accordance with Regulation
S-X or (II) are otherwise acceptable to the Required Lenders.
 
1.03 Accounting Terms.
 
(a) Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, except as otherwise
specifically prescribed herein.
 
(b) Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided that,
(A) until so amended, such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (B) until so amended, the
Borrower shall provide to the Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested by the
Agent hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP.  Without limiting the foregoing, leases shall continue to be classified
and accounted for on a basis consistent with that reflected in the Audited
Financial Statements for all purposes of this Agreement, notwithstanding any
change in GAAP relating thereto, unless the parties hereto shall enter into a
mutually acceptable amendment addressing such changes, as provided for above.
 
1.04 Rounding.  Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
 
1.05 Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to Pacific time (daylight or standard, as
applicable).
 
1.06 Letter of Credit Amounts.  Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
 
1.07 Inclusion of Holdings.  For the avoidance of doubt, prior to the
consummation of the Restructuring Transactions, the references to Holdings in
Articles VI, VII and VIII and the applicable definitions set forth in Section
1.01 related thereto shall be deemed to be references to the Borrower.
 
ARTICLE II.                                
 
 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01 Committed Loans.  Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed the amount of such
Lender’s Commitment.  Subject to the terms and conditions hereof, the Borrower
may borrow Committed Loans under this Section 2.01, repay or prepay under
Section 2.05 such Committed Loans, reborrow such Committed Loans and borrow
other Committed Loans under this Section 2.01.  Committed Loans may be Base Rate
Loans or Eurodollar Loans, as further provided herein.
 
2.02 Borrowings, Conversions and Continuations of Committed Loans.
 
(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurodollar Loans shall be made upon the
Borrower’s irrevocable notice to the Agent, which may be given by
telephone.  Each such notice must be received by the Agent not later than
12:00 p.m. (i) three Business Days prior to the requested date of any Borrowing
of Eurodollar Loans, of any conversion to or continuation of Eurodollar Loans or
of any conversion of Eurodollar Loans to Base Rate Loans and (ii) one Business
Day prior to the requested date of any Borrowing of Base Rate Loans.  Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Agent of a written Committed Loan Notice,
appropriately completed and signed by an Authorized Officer of the
Borrower.  Each Borrowing of, conversion to or continuation of Eurodollar Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $1,000,000
in excess thereof.  Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof.  Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of Eurodollar Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto.  If the Borrower fails to
specify a Type of Committed Loan in a Committed Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation of a
Eurodollar Loan, then the applicable Committed Loan shall be made as, or
converted to, Base Rate Loans, unless such Committed Loan was a Eurodollar Loan,
in which case such Committed Loan shall be continued as a Eurodollar Loan with
an Interest Period of one month.  Any such automatic conversion to a Base Rate
Loan and any such continuation of a Eurodollar Loan, in either case, shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Loans.  If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Loans in any such Committed Loan
Notice, but the Borrower fails to specify an Interest Period for such Committed
Loan or continuation of a Eurodollar Loan, it will be deemed to have specified
an Interest Period of one month.
 
(b) Following receipt of a Committed Loan Notice, the Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Committed Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans or continuation of Eurodollar Loans
described in the preceding subsection.  In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the Agent
in immediately available funds at the Agent’s Office not later than 11:00 a.m.
on the Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Sections 4.01 and 4.03), the
Agent shall make all funds so received available to the Borrower in like funds
as received by the Agent either by (i) crediting the account of the Borrower on
the books of Bank of America with the amount of such funds or (ii) wire transfer
of such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Agent by the Borrower; provided, however, that if,
on the date the Committed Loan Notice with respect to such Borrowing is given by
the Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.
 
(c) Except as otherwise provided herein, a Eurodollar Loan may be continued or
converted only on the last day of an Interest Period for such Eurodollar
Loan.  During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Loans without the consent of the
Required Lenders.
 
(d) The Agent shall promptly notify the Borrower and the Lenders of the interest
rate applicable to any Interest Period for Eurodollar Loans upon determination
of such interest rate.  At any time that Base Rate Loans are outstanding, the
Agent shall notify the Borrower and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.
 
(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect at any single time with respect to Eurodollar Loans.
 
2.03 Letters of Credit.
 
(a) The Letter of Credit Commitment.
 
(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Initial Funding Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrower or any of its Subsidiaries,
and to amend or extend Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drawings under the Letters of
Credit; and (B) the Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Outstandings shall not exceed the
Aggregate Commitments, (y) the aggregate Outstanding Amount of the Committed
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit.  Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Initial Funding Date
shall be subject to and governed by the terms and conditions hereof.
 
(ii) The L/C Issuer shall not issue any Letter of Credit, if:
 
(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
 
(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date; provided that Letters of Credit with an expiry date after the
Letter of Credit Expiration Date may be issued (but the L/C Issuer shall have no
obligation to issue) so long as the Borrower Cash Collateralizes such Letter of
Credit in accordance with the terms of this Agreement pursuant to this clause
(B).  The Borrower hereby agrees that on or before the Letter of Credit
Expiration Date it shall Cash Collateralize any Letter of Credit existing and
not expiring on the Letter of Credit Expiration Date in an amount equal to at
least 100% of the face amount of such Letter of Credit (and in the event the
Borrower fails to do so, the Agent may require each Lender to fund its
participation interest in an amount equal to such Lender’s Applicable Percentage
of the outstanding Letters of Credit for purposes of Cash Collateralizing the
Letters of Credit).  For the avoidance of doubt, the parties hereto agree that
the obligations of the Lenders hereunder to reimburse the L/C Issuer for any
Unreimbursed Amount with respect to any Letter of Credit shall terminate on the
Maturity Date with respect to drawings occurring after that date.
 
(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
 
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
 
(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;
 
(C) such Letter of Credit is to be denominated in a currency other than Dollars;
or
 
(D) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Defaulting Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.
 
(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
 
(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
 
(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Agent in Article IX with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.
 
(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
 
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by an Authorized Officer of the Borrower.  Such Letter of Credit
Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by the L/C Issuer,
by personal delivery or by any other means acceptable to the L/C Issuer.  Such
Letter of Credit Application must be received by the L/C Issuer and the Agent
not later than 11:00 a.m. at least three Business Days (or such later date and
time as the Agent and the L/C Issuer may agree in a particular instance in their
sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be.  In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the stated amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature
of  the requested Letter of Credit; and (H) such other matters as the L/C Issuer
may reasonably require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may reasonably require.  Additionally, the Borrower shall furnish
to the L/C Issuer and the Agent such other documents and information pertaining
to such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Agent may reasonably require.
 
(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Agent (by telephone or in writing) that the Agent has
received a copy of such Letter of Credit Application from the Borrower and, if
not, the L/C Issuer will provide the Agent with a copy thereof.  Unless the L/C
Issuer has received written notice from any Lender, the Agent or the Borrower,
at least one Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or the applicable Subsidiary or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.
 
(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension.  Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Agent that the Required
Lenders have elected not to permit such extension or (2) from the Agent, any
Lender or the Borrower that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.
 
(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that permits the automatic reinstatement of all or a portion of the stated
amount thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter
of Credit”).  Unless otherwise directed by the L/C Issuer, the Borrower shall
not be required to make a specific request to the L/C Issuer to permit such
reinstatement.  Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit.  Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Agent that the Required Lenders have
elected not to permit such reinstatement or (B) from the Agent, any Lender or
the Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied (treating such reinstatement as an L/C Credit
Extension for purposes of this clause) and, in each case, directing the L/C
Issuer not to permit such reinstatement.
 
(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Agent a true
and complete copy of such Letter of Credit or amendment and any other Issuer
Documents related thereto.
 
(c) Drawings and Reimbursements; Funding of Participations.
 
(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Agent thereof.  Not later than 11:00 a.m. on the Business Day following
the Honor Date (each such date of notice, a “Notice Date”), the Borrower shall
reimburse the L/C Issuer through the Agent in an amount equal to the amount of
such drawing (together with any interest thereon for such period from the Honor
Date to the date such reimbursement is made).  If the Borrower fails to so
reimburse the L/C Issuer by such time, the Agent shall promptly notify each
Lender of the Honor Date, the amount of the unreimbursed drawing including any
applicable interest thereon (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof.  In such event, and in lieu of the
obligation of the Borrower to reimburse the L/C Issuer as provided in the two
immediately preceding sentences the Borrower shall be deemed to have requested a
Committed Borrowing of Base Rate Loans to be disbursed on the Notice Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a
Committed Loan Notice).  Any notice given by the L/C Issuer or the Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
 
(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Agent may apply Cash Collateral provided for this purpose)
for the account of the L/C Issuer at the Agent’s Office in an amount equal to
its Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m. on
the Business Day specified in such notice by the Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount.  The Agent shall remit the funds so received to the L/C Issuer.
 
(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender’s payment to the Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
 
(iv) Until each Lender funds its Committed Loan or its L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.
 
(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
 
(vi) If any Lender fails to make available to the Agent for the account of the
L/C Issuer any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Agent), on demand, such amount with interest thereon for the period
from the date such payment is required to the date on which such payment is
immediately available to the L/C Issuer at a rate per annum equal to the greater
of the Federal Funds Rate and a rate determined by the L/C Issuer in accordance
with banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be.  A certificate of the L/C Issuer
submitted to any Lender (through the Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.
 
(d) Repayment of Participations by the Lenders.
 
(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Agent), the Agent
will distribute to such Lender its Applicable Percentage thereof in the same
funds as those received by the Agent.
 
(ii) If any payment received by the Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(i) is required to be returned under any of the
circumstances described in Section 10.05 (including pursuant to any settlement
entered into by the L/C Issuer in its discretion), each Lender shall pay to the
Agent for the account of the L/C Issuer its Applicable Percentage thereof on
demand of the Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
(e) Obligations Absolute.  The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
 
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
 
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
 
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 
(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;
 
(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;
 
(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;
 
(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 
(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
 
(f) Role of L/C Issuer.  Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable to any Lender for (i)
any action taken or omitted in connection herewith at the request or with the
approval of the Lenders or the Required Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document.  The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuer, the
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (viii) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit.  In furtherance and not in limitation of the foregoing, the
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication ("SWIFT") message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.  The L/C Issuer shall provide to the Agent a list of
outstanding Letters of Credit (together with type, amounts and denominated
currency) issued by it on a monthly basis.
 
(g) Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit.  The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
 
(h) Applicability of ISP and UCP.  Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit.    Notwithstanding the
foregoing, the L/C Issuer shall not be responsible to the Borrower for, and the
L/C Issuer’s rights and remedies against the Borrower shall not be impaired by,
any action or inaction of the L/C Issuer required under any law or practice that
is required to be applied to any Letter of Credit, including the law of a
jurisdiction where the L/C Issuer or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.
 
(i) Letter of Credit Fees.  The Borrower shall pay to the Agent for the account
of each Lender in accordance, subject to Section 2.16, with its Applicable
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate times the daily amount available to be
drawn under such Letter of Credit.  Letter of Credit Fees shall be (i) due and
payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand, (ii) computed on a quarterly basis in arrears and
(iii) computed for the actual number of days that such Letters of Credit are
outstanding during the applicable quarter.  If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.
 
(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
 
(i) With respect to any Letter of Credit issued by Bank of America, N.A., in its
capacity as L/C Issuer, the Borrower shall pay directly to Bank of America, N.A.
in such capacity for its own account a fronting fee (A) with respect to each
commercial Letter of Credit, at a rate specified in the Fee Letter, computed on
the amount of such Letter of Credit, and payable upon the issuance thereof, (B)
with respect to any amendment of a commercial Letter of Credit increasing the
amount of such Letter of Credit, at a rate separately agreed between the
Borrower and Bank of America, N.A., in its capacity as L/C Issuer, computed on
the amount of such increase, and payable upon the effectiveness of such
amendment, and (C) with respect to each standby Letter of Credit, at the rate
per annum specified in the Fee Letter, computed on the daily amount available to
be drawn under such Letter of Credit on a quarterly basis in arrears.  Such
fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand.  In
addition, the Borrower shall pay directly to the Bank of America, N.A., in its
capacity as L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
Bank of America, N.A., in its capacity as L/C Issuer relating to letters of
credit as from time to time in effect.  Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.
 
(ii) With respect to any Letter of Credit issued by an L/C Issuer other than
Bank of America, N.A., the Borrower shall pay directly to such L/C Issuer for
its own account a fronting fee with respect to each issuance or amendment of a
Letter of Credit, at a rate and at the times separately agreed between the
Borrower and such L/C Issuer.  In addition, the Borrower shall pay directly to
such L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
 
(iii) For the purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.
 
(k) Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
 
2.04 Swing Line Loans.
 
(a) The Swing Line.  Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit; provided, however, that (i) after giving
effect to any Swing Line Loan, (A) the Total Outstandings shall not exceed the
Aggregate Commitments, and (B) the aggregate Outstanding Amount of the Committed
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, (ii) that the Borrower shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan and (iii) the Swing Line
Lender shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting
Exposure.  Prior to a refinancing of a Swing Line Loan or the funding of a risk
participation in Swing Line Loans, in either case, pursuant to Section 2.04(c),
it is understood and agreed that the outstanding Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Committed
Loans and L/C Obligations of the Swing Line Lender, may exceed the amount of
such Lender’s Commitment.  Subject to the other terms and conditions hereof, the
Borrower may borrow Swing Line Loans under this Section 2.04, repay or prepay
such Swing Line Loans, reborrow such Swing Line Loans and borrow other Swing
Line Loans under this Section 2.04.  Immediately upon the making of a Swing Line
Loan, each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan.
 
(b) Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Agent, which may
be given by telephone.  Each such notice must be received by the Swing Line
Lender and the Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business
Day.  Each such telephonic notice must be confirmed promptly by delivery to the
Swing Line Lender and the Agent of a written Swing Line Loan Notice,
appropriately completed and signed by an Authorized Officer of the
Borrower.  Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the Agent (by
telephone or in writing) that the Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Agent (by telephone or
in writing) of the contents thereof.  Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Agent (including at the request of
any Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.
 
(c) Refinancing of Swing Line Loans.
 
(i) The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make a Base Rate Loan in
an amount equal to such Lender’s Applicable Percentage of the amount of Swing
Line Loans then outstanding (which Base Rate Loans shall be used to refinance
such Swing Line Loans).  Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Aggregate Commitments and
the conditions set forth in Section 4.02.  The Swing Line Lender shall furnish
the Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Agent.  Each Lender shall make an amount equal to
its Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Agent in immediately available funds (and the Agent may apply
Cash Collateral available with respect to the applicable Swing Line Loan) for
the account of the Swing Line Lender at the Agent’s Office not later than
10:00 a.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount.  The
Agent shall remit the funds so received to the Swing Line Lender.  To the extent
that a Swing Line Loan has been refinanced with a Borrowing of Base Rate Loans
pursuant to this Section 2.04(c)(i), such Swing Line Loan shall be deemed repaid
for all purposes herein.
 
(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
 
(iii) If any Lender fails to make available to the Agent for the account of the
Swing Line Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i), the Swing Line Lender shall be entitled to recover from such
Lender (acting through the Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Swing Line Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be.  A certificate of the Swing Line Lender submitted to any Lender
(through the Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.
 
(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02.  No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.
 
(d) Repayment of Participations.
 
(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.
 
(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Agent, plus interest thereon from the date
of such demand to the date such amount is returned, at a rate per annum equal to
the Federal Funds Rate.  The Agent will make such demand upon the request of the
Swing Line Lender.  The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
 
(e) Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.
 
(f) Payments Directly to Swing Line Lender.  The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
 
2.05 Prepayments.
 
(a) The Borrower may, upon notice to the Agent, at any time or from time to time
voluntarily prepay Committed Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Agent not later
than 11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurodollar Loans and (B) one Business Day prior to any date of prepayment of
Base Rate Loans; (ii) any prepayment of Eurodollar Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof; and (iii)
any prepayment of Base Rate Loans shall be in a principal amount of $500,000 or
a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Committed
Loans to be prepaid and, if Eurodollar Loans are to be prepaid, the Interest
Period(s) of such Loans.  The Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment.  If the Borrower gives a prepayment notice, then
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided, any
notice of prepayment given in connection with a notice of termination of the
Commitments given by the Borrower may state that such prepayment notice is
conditioned upon the effectiveness of other credit facilities or capital
raising, in which case such notice may (subject to compliance by the Borrower
with the requirements of Section 3.05) be revoked by the Borrower (by notice to
the Agent on or prior to the specified effective date) if such condition is not
satisfied.  Any prepayment of a Eurodollar Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Any prepayment of a Eurodollar Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.  Subject to Section 2.16,
each such prepayment shall be applied to the Committed Loans of the Lenders in
accordance with their respective Applicable Percentages.
 
(b) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Agent), at any time or from time to time, voluntarily prepay Swing Line Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Swing Line Lender and the Agent not later than 1:00 p.m. on
the date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of $100,000.  Each such notice shall specify the date and
amount of such prepayment.  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.
 
(c) If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments, the Borrower shall immediately prepay Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(c) unless after the prepayment
in full of the Loans the Total Outstandings exceed the Aggregate Commitments
then in effect.
 
2.06 Termination or Reduction of Commitments.
 
(a) The Borrower may, upon notice to the Agent, terminate the Aggregate
Commitments, or from time to time permanently reduce the Aggregate Commitments;
provided that (i) any such notice shall be received by the Agent not later than
11:00 a.m. five Business Days prior to the date of termination or reduction,
(ii) any such reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Aggregate Commitments and (iv) if, after giving effect to any reduction of
the Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess; provided, any notice of
termination of the Aggregate Commitments given by the Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities or
capital raising, in which case such notice may be revoked by the Borrower (by
notice to the Agent on or prior to the specified effective date) if such
condition is not satisfied.  The Agent will promptly notify the Lenders of any
such notice of termination or reduction of the Aggregate Commitments.  Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage.  All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.
 
(b) If the Initial Funding Date has not occurred on or prior to the date that is
ninety (90) days following the Closing Date, the Aggregate Commitments shall be
automatically terminated on the ninety-first (91st) day following the Closing
Date.
 
2.07 Repayment of Loans.
 
(a) The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Committed Loans outstanding on such date.
 
(b) Except to the extent previously refinanced with a Base Rate Loan pursuant to
Section 2.04(c), the Borrower shall repay each Swing Line Loan on the earlier to
occur of (i) the date ten Business Days after such Loan is made and (ii) the
Maturity Date.
 
2.08 Interest.
 
(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate equal to
the Eurodollar Rate plus the Applicable Rate plus 0.60%.
 
(b)                           (i) If any amount of principal of any Loan is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such overdue amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable laws.
 
(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable laws.
 
(iii) Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable laws.
 
(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
 
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.
 
2.09 Fees.  In addition to certain fees described in subsections (i) and (j) of
Section 2.03:
 
(a) Commitment Fee.  The Borrower shall pay to the Agent for the account of each
Lender in accordance with its Applicable Percentage, a commitment fee equal to
the Applicable Rate times the actual daily amount by which the Aggregate
Commitments exceed the sum of (i) the Outstanding Amount of Committed Loans and
(ii) the Outstanding Amount of L/C Obligations, subject to adjustment as
provided in Section 2.16.  For the avoidance of doubt, the Outstanding Amount of
Swing Line Loans shall not be counted towards or considered usage of the
Aggregate Commitments for purposes of determining the commitment fee.  The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period.  The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.
 
(b) Other Fees.  The Borrower shall pay to the Arranger and the Agent for their
own accounts fees in the amounts and at the times specified in the Fee
Letters.  Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
 
2.10 Computation of Interest and Fees; Retroactive Adjustment of Applicable
Rate.
 
(a) All computations of interest for Base Rate Loans shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed.  Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day.  Each determination by the Agent of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.
 
(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Total Debt to Total Adjusted Asset Value Ratio as
calculated by the Borrower as of any applicable date while this Agreement is in
effect was inaccurate and (ii) a proper calculation of the Total Debt to Total
Adjusted Asset Value Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Agent for the account of the applicable Lenders or the L/C Issuer, as the
case may be, promptly on demand by the Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Agent, any Lender or the L/C Issuer,
as the case may be, under Section 2.03(c)(iii), 2.03(i) or 2.08(b)  or under
Article VIII.  The Borrower’s obligations under this paragraph shall survive the
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder until the date that is one year after such termination and
repayment.  Upon payment by the Borrower of any shortfall as provided in this
clause (b), any Default or Event of Default resulting solely from the failure to
pay such amounts when the interest or fees for the relevant period were due and
payable or any representations and warranties made in this regard shall be
deemed cured for all purposes.
 
2.11 Evidence of Debt.
 
(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Agent in the ordinary
course of business.  The accounts or records maintained by the Agent and each
Lender shall be conclusive absent manifest error of the amount of the Credit
Extensions made by the Lenders to the Borrower and the interest and payments
thereon.  Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations.  In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Agent in respect of such matters, the accounts and records of the
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Agent, the Borrower shall execute and deliver to such
Lender (through the Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.
 
(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans.  In the event of any
conflict between the accounts and records maintained by the Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error.
 
2.12 Payments Generally; Agent’s Clawback.
 
(a) General.  All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Agent, for the account of the respective
Lenders to which such payment is owed, at the Agent’s Office in Dollars and in
immediately available funds not later than 11:00 a.m. on the date specified
herein.  The Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Agent after 11:00 a.m. shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue.  If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.
 
(b) (i)           Funding by Lenders; Presumption by Agent.  Unless the Agent
shall have received notice from a Lender prior to the proposed date of any
Committed Borrowing of Eurodollar Loans (or, in the case of any Committed
Borrowing of Base Rate Loans, prior to 9:00 a.m. on the date of such Committed
Borrowing) that such Lender will not make available to the Agent such Lender’s
share of such Committed Borrowing, the Agent may assume that such Lender has
made such share available on such date in accordance with Section 2.02 (or, in
the case of a Committed Borrowing of Base Rate Loans, that such Lender has made
such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Committed Borrowing available to the Agent,
then the applicable Lender and the Borrower severally agree to pay to the Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Agent in connection with
the foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Agent for the same or an overlapping period, the
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Committed Borrowing to the Agent, then the amount so paid shall constitute such
Lender’s Committed Loan included in such Committed Borrowing.  Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the Agent.
 
(ii)           Payments by Borrower; Presumptions by Agent.  Unless the Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Agent for the account of the Lenders or the L/C Issuer
hereunder that the Borrower will not make such payment, the Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the L/C
Issuer, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the L/C Issuer, as
the case may be, severally agrees to repay to the Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the Agent,
at the greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation.
 
A notice of the Agent to any Lender or the Borrower with respect to any amount
owing under this subsection (b) shall be conclusive, absent manifest error.
 
(c) Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Agent funds for any Loan to be made by such Lender as provided in the
foregoing provisions of this Article II, and such funds are not made available
to the Borrower by the Agent because the conditions to the applicable Credit
Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, the Agent shall return such funds (in like funds as received
from such Lender) to such Lender, without interest.
 
(d) Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint.  The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).
 
(e) Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
2.13 Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Agent of such fact, and (b) purchase
(for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:
 
(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
 
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
 
2.14 Increase in Commitments.
 
(a) Request for Increase.  Provided there exists no Default, upon notice to the
Agent (which shall promptly notify the Lenders), the Borrower may from time to
time, after the Initial Funding Date, but no more than one time in any calendar
year, request an increase in the Aggregate Commitments by an amount (for all
such requests) not exceeding $90,000,000; provided that any such request for an
increase shall be in a minimum amount of $10,000,000.  At the time of sending
such notice, the Borrower (in consultation with the Agent) shall specify the
time period within which each Lender is requested to respond (which shall in no
event be less than ten Business Days from the date of delivery of such notice to
the Lenders).
 
(b) Lender Elections to Increase.  Each Lender shall notify the Agent within
such time period whether or not it agrees to increase its Commitment and, if so,
whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase.  Any Lender not responding within such
time period shall be deemed to have declined to increase its Commitment.
 
(c) Notification by Agent; Additional Lenders.  The Agent shall notify the
Borrower and each Lender of the Lenders’ responses to each request made
hereunder.  To achieve the full amount of a requested increase and subject to
the approval of the Agent, the L/C Issuer and the Swing Line Lender (which
approvals shall not be unreasonably withheld), the Borrower may also invite
additional Eligible Assignees to become Lenders pursuant to a joinder agreement
in form and substance satisfactory to the Agent and its counsel.
 
(d) Effective Date and Allocations.  If the Aggregate Commitments are increased
in accordance with this Section, the Agent and the Borrower shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase.  The Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date.
 
(e) Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Borrower shall deliver to the Agent a certificate dated as of the
Increase Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer (i) certifying and attaching the resolutions adopted by the
Borrower approving or consenting to such increase, and (ii) certifying that,
before and after giving effect to such increase, (A) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 5.02 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists.  The Borrower shall prepay any
Committed Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Committed Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section.
 
(f) Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
 
2.15 Cash Collateral.
 
(a) Certain Credit Support Events.  If (i) the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Borrower shall
be required to provide Cash Collateral pursuant to Section 8.02(c), or (iv)
there shall exist a Defaulting Lender, the Borrower shall immediately (in the
case of clause (iii) above) or within one Business Day (in all other cases)
following any request by the Agent or the L/C Issuer, provide Cash Collateral in
an amount not less than the applicable Minimum Collateral Amount (determined in
the case of Cash Collateral provided pursuant to clause (iv) above, after giving
effect to Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).  For purposes of clarification, if Fronting Exposure remains after
giving effect to Section 2.16(a)(iv), the Agent shall first request that the
Defaulting Lender deliver to the Agent Cash Collateral in an amount sufficient
to cover the remaining Fronting Exposure and, second, to the extent Fronting
Exposure remains after giving effect to Cash Collateral provided by the
Defaulting Lender, the Agent shall request that the Borrower deliver to the
Agent Cash Collateral in an amount sufficient to cover the remaining Fronting
Exposure.  Such Cash Collateralization may be effected by means of a Borrowing
of Committed Loans or a funding of participation interests (assuming for such
purposes that the Letters of Credit that will survive the Maturity Date had been
fully drawn on the Letter of Credit Expiration Date).
 
(b) Grant of Security Interest.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America.  The Borrower, and to
the extent provided by any Defaulting Lender, such Defaulting Lender, hereby
grants to (and subjects to the control of) the Agent, for the benefit of the
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.15(c).  If at any time the
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Agent or the L/C Issuer as herein provided, or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the relevant Defaulting Lender and, to the extent Fronting Exposure remains
thereafter, the Borrower will promptly upon demand by the Agent, pay or provide
to the Agent additional Cash Collateral in an amount sufficient to eliminate
such deficiency.   The relevant Defaulting Lender or, to the extent not paid by
the relevant Defaulting Lender, the Borrower shall pay on demand therefor from
time to time all customary account opening, activity and other administrative
fees and charges in connection with the maintenance and disbursement of Cash
Collateral.
 
(c) Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit shall be
held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.
 
(d) Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Agent’s and the L/C
Issuer’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of the
Borrower shall not be released during the continuance of a Default (and
following application as provided in this Section 2.15 may be otherwise applied
in accordance with Section 8.03), and (y) the Person providing Cash Collateral
and the L/C Issuer, as applicable, may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.  Between a Defaulting Lender and the Borrower as to any
particular Cash Collateral, the Cash Collateral furnished by the Borrower shall
be released prior to any Cash Collateral furnished by the Defaulting Lender.
 
2.16 Defaulting Lenders.
 
(a) Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
 
(i) Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and in
Section 10.01.
 
(ii) Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Agent from a Defaulting Lender pursuant to
Section 10.08 shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to the L/C Issuer or Swing Line Lender
hereunder; third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.15; fourth, as
the Borrower may request (so long as no Default exists), to the funding of any
Loan in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Agent; fifth, if so
determined by the Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.15; sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
L/C Issuer or the Swing Line Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default exists, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.16(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
 
(iii) Certain Fees.
 
(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
 
(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.15.
 
(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in L/C Obligations that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to the L/C Issuer the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
L/C Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.
 
(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure.  All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause any
Non-Defaulting Lender’s share of the Total Outstandings to exceed such
Non-Defaulting Lender’s Commitment.  No reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.
 
(v) Cash Collateral, Repayment of Swing Line Loans.  If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.15.
 
(b) Defaulting Lender Cure.  If the Borrower, the Agent, the Swing Line Lender
and the L/C Issuer agree in writing that a Lender is no longer a Defaulting
Lender, the Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Committed Loans of the other Lenders or take such other actions as
the Agent may determine to be necessary to cause the Committed Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.16(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
 
(c) Notification of Defaulting Lender.  Upon becoming aware that a Lender is a
Defaulting Lender, the Agent shall reasonably promptly notify the Borrower that
such Lender is a Defaulting Lender.
 
ARTICLE III.                                
 
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01 Taxes.
 
(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
 
(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable laws.  If any applicable laws (as
determined in the good faith discretion of the applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.
 
(ii) If any Withholding Agent shall be required by the Code to withhold
or deduct any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) the Withholding Agent shall
withhold or make such deductions as are determined by the Withholding Agent to
be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) the Withholding Agent shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction for Indemnified Taxes been made.  The Borrower shall
provide the Agent with at least ten days prior written notice prior to the date
that any Loan Party makes any deduction or payment for Taxes in accordance with
this subsection (ii).
 
(iii) If any Withholding Agent shall be required by any applicable laws other
than the Code to withhold or deduct any Taxes from any payment, then (A) the
Withholding Agent, as required by such laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) such
Withholding Agent, to the extent required by such laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction for Indemnified Taxes been made.
 
(b) Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Agent timely reimburse it for the payment of, any Other Taxes
 
(c) Tax Indemnification.
 
(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto
(except for any such penalties, interest and reasonable expenses to the extent
attributable to the gross negligence or willful misconduct of such Recipient),
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the L/C
Issuer (with a copy to the Agent), or by the Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error.  Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify the Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or the L/C Issuer for any
reason fails to pay indefeasibly to the Agent as required pursuant to Section
3.01(c)(ii) below.
 
(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after written demand
therefor, (x) the Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Loan Parties to do so), (y) the Agent and the Loan
Parties, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.06(d) relating to the maintenance of
a Participant Register and (z) the Agent and the Loan Parties, as applicable,
against any Excluded Taxes attributable to such Lender or the L/C Issuer, in
each case, that are payable or paid by the Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Agent shall be
conclusive absent manifest error.  Each Lender and the L/C Issuer hereby
authorizes the Agent to set off and apply any and all amounts at any time owing
to such Lender or the L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Agent under this clause
(ii).
 
(d) Evidence of Payments.  Upon request by the Borrower or the Agent, as the
case may be, after any payment of Taxes by the Borrower or by the Agent to a
Governmental Authority as provided in this Section 3.01, the Borrower shall
deliver to the Agent or the Agent shall deliver to the Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Agent, as the case may be.
 
(e) Status of Lenders; Tax Documentation.
 
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Agent, at the time or times reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Borrower or the Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Agent as will enable the Borrower or
the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
 
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
 
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;
 
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:
 
(I)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 
(II)           executed originals of IRS Form W-8ECI;
 
(III)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit D-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or
 
(IV)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
D-2 or Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;
 
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and
 
(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the Closing Date.
 
(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Agent in writing of its legal inability to
do so.
 
(iv) For the purposes of this Section 3.01(e), the term Lender includes any L/C
Issuer.
 
(f) Treatment of Certain Refunds.  Unless required by applicable laws, at no
time shall the Agent have any obligation to file for or otherwise pursue on
behalf of a Lender or the L/C Issuer, or have any obligation to pay to any
Lender or the L/C Issuer, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or the L/C Issuer, as the case may be.  If
any Recipient determines in good faith that it has received a refund of any
Taxes (including any application thereof to another amount owed to the refunding
Governmental Authority) as to which it has been indemnified by any Loan Party or
with respect to which any Loan Party has paid additional amounts pursuant to
this Section 3.01, it shall pay to the Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by a Loan Party under this Section 3.01 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) incurred by
such Recipient, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Loan Party, upon the request of the Recipient, agrees to repay the amount paid
over to the Loan Party (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Recipient in the event the Recipient
is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid.  This subsection shall not be construed to require
any Recipient to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to any Loan Party or any other
Person.
 
(g) Survival.  Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Agent or any assignment of rights by, or
the replacement of, a Lender or the L/C Issuer, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.
 
3.02 Illegality.  If any Lender determines that any law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Committed Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Agent, (i) any obligation of such Lender to make or continue Eurodollar Loans or
to convert Base Rate Loans to Eurodollar Loans shall be suspended and (ii) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender, shall, if necessary to avoid such illegality, be
determined by the Agent without reference to the Eurodollar Rate component of
the Base Rate, in each case until such Lender notifies the Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Agent), prepay or, if applicable, convert all
Eurodollar Loans of such Lender to Base Rate Loans (the interest rate on which
Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Agent without reference to the Eurodollar Rate component of
the Base Rate), either (i) if such Lender may lawfully continue to maintain such
Eurodollar Loans to such day, on the last day of the Interest Period therefor,
or (ii) if such Lender may not lawfully continue to maintain such Eurodollar
Loans to the last day of the Interest Period therefor, on the last day that such
Lender may lawfully continue to maintain such Eurodollar Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Agent is advised in writing by
such Lender that it is no longer illegal  for such Lender to determine or charge
interest rates based upon the Eurodollar Rate.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.
 
3.03 Inability to Determine Rates.  If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Loan or a conversion
to or continuation thereof that (a) Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Loan, (b) adequate and reasonable means do
not exist for determining the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Loan or in connection with an existing or
proposed Base Rate Loan, or (c) the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Agent will promptly
so notify the Borrower and each Lender.  Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Loans of the type covered by the Agent’s
notice shall be suspended and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Agent (upon the instruction of
the Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.
 
3.04 Increased Costs.
 
(a) Increased Costs Generally.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;
 
(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
 
(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Committed Loan the interest on which is
determined by reference to the Eurodollar Rate (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender or the L/C Issuer
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
L/C Issuer hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or the L/C Issuer, the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
 
(b) Capital Requirements.  If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.
 
(c) Certificates for Reimbursement.  A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.
 
(d) Delay in Requests.  Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
three months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the three-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
(e) Delay in Requests.  Reserves on Eurodollar Loans.  The Borrower shall pay to
each Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 Business Days’ prior notice (with a
copy to the Agent) of such additional interest from such Lender.  If a Lender
fails to give notice Business Days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 Business Days from receipt
of such notice.
 
3.05 Compensation for Losses.  Upon demand of any Lender (with a copy to the
Agent) from time to time, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:
 
(a) any continuation, conversion, payment or prepayment of any Eurodollar Loan
on a day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);
 
(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow or continue a Eurodollar Loan or to
convert any Base Rate Loan to a Eurodollar Loan on the date or in the amount
notified by the Borrower; or
 
(c) any assignment of a Eurodollar Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 10.13;
 
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
anticipated profits).  The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Eurodollar Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Loan was in
fact so funded.
 
3.06 Mitigation Obligations; Replacement of Lenders.
 
(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then at the
request of the Borrower such Lender or the L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be, (as compared to actions taken by such Lender with
respect to other similarly situated borrowers).  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.
 
(b) Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 10.13.
 
3.07 Survival.  All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Agent.
 
ARTICLE IV.                                
 
 
CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS
 
4.01 Conditions of Effectiveness.   This Agreement shall become effective upon
satisfaction of the following conditions precedent:
 
(a) The Agent’s receipt of the following, each of which shall be originals or
telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the Borrower, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Agent and each of the Lenders:
 
(i) executed counterparts of this Agreement;
 
(ii) such certificates of resolutions or other action, incumbency certificates
(including specimen signatures) and/or other certificates of the secretary or
assistant secretary of each Loan Party as the Agent may require evidencing the
identity, authority and capacity of each Authorized Officer thereof authorized
to act as an Authorized Officer in connection with this Agreement and the other
Loan Documents; which may in the case of the unanimous written consent of the
board of directors of the Borrower delivered on the Closing Date include email
acknowledgements by certain board members of such consent in lieu of an executed
counterparts thereto;
 
(iii) such documents and certifications as the Agent may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing and in good standing in its jurisdiction of
organization;
 
(iv) a favorable opinion of (I) Skadden, Arps, Slate, Meagher & Flom LLP, as
legal counsel to the Loan Parties and (II) General Counsel to the Loan Parties
addressed to the Agent and each Lender, as to such customary matters concerning
the Borrower and the Loan Documents as the Agent may reasonably request;
 
(v) a certificate of a Responsible Officer of the Borrower either (A) attaching
copies of all documents evidencing other necessary actions, approval or consents
with respect to the Loan Documents or (B) stating that no such actions,
approvals or consents are so required; and
 
(vi) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, provided that for the purposes of this clause (vi), any references to
Credit Extensions in such Sections shall be disregarded and (B) that there has
been no event or circumstance since December 31, 2011 that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect.
 
(b) Any fees required to be paid under the Fee Letter to the Agent, Arranger or
the Lenders on or before the Closing Date shall have been paid.
 
(c) The Agent shall have received a copy, certified by a Responsible Officer of
the Borrower as true and complete, of an amendment to the Note Purchase
Agreement (which shall be in an aggregate principal amount of at least
$175,000,000), in form and substance reasonably satisfactory to the Agent.
 
(d) Unless waived by the Agent, the Borrower shall have paid all fees,
reasonable and documented out-of-pocket expenses, charges and disbursements of
Moore & Van Allen PLLC, as counsel to the Agent (directly to such counsel if
requested by the Agent) to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the Closing Date (provided that such
estimate shall not thereafter preclude a final settling of accounts between the
Borrower and the Agent).
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Agent shall have
received notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.
 
4.02 Conditions to all Credit Extensions.  The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Loans) is subject to the following conditions
precedent:
 
(a) The representations and warranties of the Borrower contained in Article V or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects (except for any representation and warranty that is
qualified by materiality or reference to Material Adverse Effect which such
representation and warranty shall be true and correct in all respects) on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.02 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.
 
(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.
 
(c) The Agent and, if applicable, the L/C Issuer or the Swing Line Lender shall
have received a Request for Credit Extension in accordance with the requirements
hereof.
 
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.


4.03 Conditions to Initial Credit Extensions.  The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:
 
(a) The Agent’s receipt of the following, each of which shall be originals or
facsimiles (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the Borrower or Holdings, each
dated the Initial Funding Date (or, in the case of certificates of governmental
officials, a recent date before the Initial Funding Date) and each in form and
substance satisfactory to the Agent and each of the Lenders:
 
(i) an executed counterpart of the Guaranty;
 
(ii) a Note executed by the Borrower in favor of each Lender requesting a Note
at least two Business Days prior to the Initial Funding Date;
 
(iii) to the extent reasonably requested by the Agent, such certificates of
resolutions or other action, incumbency certificates (including specimen
signatures) and/or other certificates of the secretary or assistant secretary of
each Loan Party as the Agent may require evidencing the identity, authority and
capacity of each Authorized Officer thereof authorized to act as an Authorized
Officer in connection with the execution of the Guaranty or a Note;
 
(iv)  a fully executed copy of the unanimous written consent of the board of
directors of the Borrower provided to the Agent on the Closing Date;
 
(v) to the extent reasonably requested by the Agent, such documents and
certifications to evidence that each Loan Party is duly organized or formed, and
that each Loan Party is validly existing and in good standing in its
jurisdiction of organization;
 
(vi) a favorable opinion of (I) Skadden, Arps, Slate, Meagher & Flom LLP, as
legal counsel to the Loan Parties and (II) General Counsel to the Loan Parties
addressed to the Agent and each Lender, with respect to Holdings, the Guaranty
and any other customary matters concerning the Loan Parties and the Loan
Documents as the Agent may reasonably request;
 
(vii) a certificate of a Responsible Officer of the Borrower either
(A) attaching copies of all documents evidencing other necessary actions,
approval or consents with respect to the Loan Documents and the Restructuring
Transaction or (B) stating that no such actions, approvals or consents are so
required; and
 
(vii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and 4.02(b) have been
satisfied, and (B) that there has been no event or circumstance since
December 31, 2011 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect.
 
(b) The Existing Credit Agreement shall have been repaid in full and all
commitments thereunder shall have been or concurrently with the Initial Funding
Date is terminated.
 
(c) The Matson Credit Agreement shall have been (i) repaid in full and all
commitments thereunder shall have been terminated and (ii) refinanced with a new
revolving credit facility.
 
(d) The Agent and the Lenders shall be reasonably satisfied with the final and
executed Separation Agreement; provided that the copy of the Separation
Agreement filed with the SEC on May 30, 2012 shall be deemed to be satisfactory
to the Agent and the Lenders, together with any changes thereto that are not
materially adverse to the interests of the Agent and the Lenders taken as a
whole.  The Agent shall have received a copy, certified by a Responsible Officer
of the Borrower as true and complete, of the Separation Agreement as originally
executed and delivered, together with any amendments or supplements thereto and
all other agreements entered into in connection therewith.
 
(e) The Agent shall have received satisfactory evidence that each of the events
set forth in the definition of Restructuring Transaction have occurred (in
accordance with the material terms as publicly disclosed by the Borrower or
disclosed to the Agent, in each case, on or prior to May 4, 2012).
 
(f) The Agent shall have received satisfactory evidence that (i) the Note
Purchase Agreement delivered to the Agent pursuant to Section 4.01(c) is in full
force and effect and has not been modified, supplemented or amended since the
Closing Date except for such modifications, supplements or amendments agreed to
by the Agent and which are not materially adverse to the Lenders and (ii) that
the Initial Closing Day (as defined in the Note Purchase Agreement) has occurred
(or will occur concurrently with the Initial Funding Date).
 
(g) Unless waived by the Agent, the Borrower shall have paid all fees,
reasonable and documented out-of-pocket expenses, charges and disbursements of
Moore & Van Allen PLLC, as counsel to the Agent (directly to such counsel if
requested by the Agent) to the extent invoiced prior to or on the Initial
Funding Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Agent).
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.03, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Agent shall have
received notice from such Lender prior to the proposed Initial Funding Date
specifying its objection thereto.
 
ARTICLE V.                                
 
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Agent and the Lenders that:
 
5.01 Organization.  Each Loan Party is duly organized, validly existing and in
good standing under the laws of the state of its organization.  Each Significant
Subsidiary is duly organized, validly existing and in good standing under the
laws of the state of its organization, except where the failure to do so could
not reasonably be expected to result in a Material Adverse Effect.  Each Loan
Party and each Significant Subsidiary has the full power and authority to own
its properties and to carry on its business as now being conducted, and is duly
qualified in every state where the nature of its business requires that it do
so, and is in good standing under the laws of every jurisdiction outside the
state of its organization in which it owns or leases property or conducts
business and in which the failure to so qualify would have a Material Adverse
Effect.  Each Loan Party and each Significant Subsidiary has complied in all
material respects with (or is exempt from the application of) all material
federal, state and local laws, regulations and orders that are, or in the
absence of any exemption could be, applicable to the operations of its business,
including public utility, bank holding company, state agricultural and
Environmental and Safety Laws, in each case except to the extent that the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect.  Each Loan Party has full power, authority and right to execute and
deliver, and to perform and observe, the provisions of this Agreement and the
other Loan Documents to which such Loan Party is a party and to carry out the
transactions contemplated hereby and thereby.  The execution, delivery and
performance of the Loan Documents by each Loan Party have been authorized by all
necessary corporate and other action, and, when duly executed and delivered,
will be the legal, valid and binding obligations of such Loan Party, enforceable
against it in accordance with their respective terms.
 
5.02 Financial Statements.
 
(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Debt.
 
(b) The unaudited combined balance sheet of the Borrower and its Subsidiaries
dated March 31, 2012, and the related combined statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject to the absence of footnotes and to normal
year-end audit adjustments.
 
(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
 
5.03 Actions Pending.  There is no action, suit, investigation or proceeding
pending or, to the knowledge of the Borrower, threatened against any Loan Party
or any Subsidiary or any properties or rights of any Loan Party or any
Subsidiary, by or before any court, arbitrator or administrative or governmental
body which could reasonably be expected to result in a Material Adverse Effect.
 
5.04 Outstanding Debt.  No Loan Party nor any Subsidiary has any Debt
outstanding except as permitted by this Agreement.  There exists no event of
default under the provisions of any instrument evidencing any such Debt or of
any agreement relating thereto.
 
5.05 Title to Properties.  Each Loan Party and each Significant Subsidiary has
such title to its properties and assets as is appropriate and sufficient for the
conduct of the business which such Loan Party or Significant Subsidiary
presently undertakes or contemplates undertaking, except where failure to comply
could not reasonably be expected to result in a Material Adverse Effect.  There
are no Liens on such properties and assets that (a) materially restrict any Loan
Party’s or Significant Subsidiary’s intended use and enjoyment thereof in the
ordinary course of business or (b) are not permitted by Section 7.02.  There is
no default, nor any event that, with notice or lapse of time or both, would
constitute such a default under any lease to which any Loan Party or any such
Significant Subsidiary is a lessee, lessor, sublessee or sublessor, except to
the extent any of the foregoing defaults could not reasonably be expected to
result in a Material Adverse Effect.
 
5.06 Taxes.  Each Loan Party and each Significant Subsidiary has filed all
Federal and state income and other material tax and informational returns which
are required to be filed by it.  Each Loan Party and each such Subsidiary has
paid all material taxes as shown on its returns and on all assessments received
to the extent that such taxes have become due, except such assessments as are
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP.  The Loan Parties and
their Subsidiaries do not have any unpaid tax obligations which collectively
could reasonably be expected to have a Material Adverse Effect.
 
5.07 Conflicting Agreements and Other Matters.  Neither the execution nor
delivery of this Agreement or the other Loan Documents, nor the making of Credit
Extensions hereunder, nor fulfillment of nor compliance with the terms and
provisions of this Agreement or the other Loan Documents will conflict with, or
result in a breach of the terms, conditions or provisions of, or constitute a
default under, or result in any violation of, or result in the creation of any
Lien upon any of the properties or assets of any Loan Party or any Subsidiary
pursuant to, their respective articles of incorporation, bylaws or similar
organizational documents, any award of any arbitrator or any agreement,
instrument, order, judgment, decree, and, after due investigation and to the
Borrower’s best knowledge, any statute, law, rule or regulation to which any
Loan Party or any Subsidiary is subject.  No Loan Party nor any Subsidiary is a
party to, or otherwise subject to any provision contained in, any instrument
evidencing any of their respective Debt, any agreement relating thereto or any
other contract or agreement which restricts or otherwise limits the incurring of
Debt pursuant hereto, except as set forth on Schedule 5.07 hereto.
 
5.08 [Intentionally omitted].
 
5.09 ERISA.  No accumulated funding deficiency (as defined in section 302 of
ERISA and section 412 of the Code), whether or not waived, exists with respect
to any Plan (other than a Multiemployer Plan).  No liability to the PBGC has
been or is expected by the Borrower or any ERISA Affiliate to be incurred with
respect to any Plan (other than a Multiemployer Plan) by the Borrower, any
Subsidiary or any ERISA Affiliate which is or would be materially adverse to the
business, condition (financial or otherwise) or operations of the Borrower and
its Subsidiaries taken as a whole.  Neither the Borrower, any of its
Subsidiaries or any ERISA Affiliate has incurred or presently expects to incur
any withdrawal liability under Title IV of ERISA with respect to any
Multiemployer Plan which is or would be materially adverse to the Loan Parties
and its Subsidiaries taken as a whole.  The execution and delivery of this
Agreement and the other Loan Documents and the Credit Extensions hereunder will
be exempt from, or will not involve any transaction which is subject to the
prohibitions of, section 406 of ERISA and will not involve any transaction in
connection with which a penalty could be imposed under section 502(i) of ERISA
or a tax could be imposed pursuant to section 4975 of the Code.
 
5.10 Government Consent.  Neither the nature of any Loan Party nor any of its
Subsidiaries, nor any of their respective businesses or properties, nor any
relationship between any Loan Party or any Subsidiary and any other Person, nor
any circumstance in connection with the Credit Extensions hereunder is such as
to require any authorization, consent, approval, exemption or other action by,
notice to or filing with any court, administrative or governmental body (other
than routine filings after the date of closing with the SEC and/or state blue
sky authorities) in connection with (a) the execution and delivery of this
Agreement and the other Loan Documents or (b) fulfillment of or compliance with
the terms and provisions of this Agreement and the other Loan Documents.
 
5.11 Investment Company Status, Etc.  (a) Neither the Borrower nor Holdings is
an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, or an “investment
adviser” within the meaning of the Investment Advisers Act of 1940.  (b) Neither
the Borrower, Holdings nor any Subsidiary is a “bank holding company” within the
meaning of the Federal Deposit Insurance Act (12 U.S.C. Section 1811, et. seq.).
 
5.12 Real Property Matters.  Except as could not reasonably be expected to have
a Material Adverse Effect: (a) each Loan Party and each Significant Subsidiary
has, or is in the process of procuring, for the real property which it owns or
uses, such authorizations, consents, approvals, licenses and permissions
(collectively, “Consents”) that such Loan Party or such Significant Subsidiary
believes or has been advised by counsel to be now necessary for it to own, hold,
develop, use or operate such real property in its current or intended manner,
all in material compliance with applicable laws and regulations, and (b) no Loan
Party nor any Significant Subsidiary has received any notice that any such
Consent is necessary which has not been obtained, or is in the process of being
obtained, other than applications for the same that have been or will be timely
filed and are being or will be diligently pursued with the appropriate
governmental authorities and agencies.
 
5.13 Possession of Franchises, Licenses, Etc.  Except as could not reasonably be
expected to have a Material Adverse Effect:  (a) Holdings, the Borrower and its
Subsidiaries possess all franchises, certificates, licenses, development and
other permits and other authorizations from governmental political subdivisions
or regulatory authorities and all patents, trademarks, service marks, trade
names, copyrights, licenses, easements, rights of way and other rights, free
from burdensome restriction, that are necessary in the judgment of the Borrower
in any material respect for the ownership, maintenance and operation of their
business, properties and assets, (ii) no Loan Party nor any of its Subsidiaries
is in violation of any such rights and (iii) no event has occurred which
permits, or after notice or lapse of time or both would permit, the revocation
or termination of any such rights, or which adversely affects the rights of any
Loan Party or its Subsidiaries thereunder.
 
5.14 Environmental and Safety Matters.  Each Loan Party and its Subsidiaries and
all of their respective properties and facilities have complied at all times and
in all respects with all Environmental and Safety Laws except where failure to
comply could not result in a Material Adverse Effect.
 
5.15 Hostile Tender Offers.  None of the proceeds of the Credit Extensions will
be used to finance any offer to purchase, or any purchase of, shares of capital
stock of any corporation or equity interests in any other entity, or securities
convertible into or representing the beneficial ownership of, or rights to
acquire, any such shares or equity interests, if such shares, equity interests,
securities or rights are of a class which is publicly traded on any securities
exchange or in any over-the-counter market, other than purchases for portfolio
investment purposes of such shares, equity interests, securities or rights
which, together with any shares, equity interests, securities or rights then
owned, represent less than 5% of the equity interests or beneficial ownership of
such corporation or other entity, and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing body of such other entity.
 
5.16 Employee Relations.  No Loan Party nor any Subsidiary is the subject of
(a) any material strike, work slowdown or stoppage, union organizing drive or
other similar activity or (b) any material action, suit, investigation or other
proceeding involving alleged employment discrimination, unfair termination,
employee safety or similar matters, that in either case would reasonably be
expected to have a Material Adverse Effect nor, to the best knowledge of the
Borrower, is any such event imminent or likely to occur.
 
5.17 OFAC.   No Loan Party, Subsidiary nor, to the knowledge of any Loan Party,
any Related Party, (a) is currently the subject of any Sanctions, (b) is
located, organized or residing in any Designated Jurisdiction or (c) is or has
been (within the previous five (5) years) engaged in any transaction with any
Person who is now or was then the subject of Sanctions or who is located,
organized or residing in any Designated Jurisdiction.  No Loan, nor the proceeds
from any Loan, has been used, directly or indirectly, to lend, contribute,
provide or has otherwise been made available to fund any activity or business in
any Designated Jurisdiction or to fund any activity or business of any Person
located, organized or residing in any Designated Jurisdiction or who is the
subject of any Sanctions, or in any other manner that will result in any
violation by any Person (including any Lender, the Arranger, the Agent, the L/C
Issuer or the Swing Line Lender) of Sanctions.
 
5.18 Disclosure.  Neither this Agreement nor any other document, certificate or
statement furnished to the Agent or any Lender by or on behalf of the Borrower
in connection herewith contains any untrue statement of a material fact or omits
to state a material fact necessary in order to make the statements contained
herein and therein not misleading.  There is no fact peculiar to any Loan Party
or any Subsidiary which materially adversely affects, or in the future may (so
far as the Borrower can now foresee) materially adversely affect, the
consolidated business, property, assets, prospects or financial condition of any
Loan Party and the Subsidiaries and which has not been set forth in this
Agreement or in the other documents, certificates and statements furnished to
the Agent and each Lender by or on behalf of the Borrower prior to the date this
representation is made or confirmed in connection with the transactions
contemplated hereby; provided, that with respect to projections and other pro
forma financial information included in such information, the Borrower only
represents that such information was based upon good faith estimates and
assumptions believed by the preparer thereof to be reasonable at the time made,
it being recognized by the Agent and the Lenders that such financial information
as it relates to future events is not to be viewed as a fact and that actual
results during the period or periods covered by such financial information may
differ from the projected results set forth therein by a material amount.
 
ARTICLE VI.                                
 
 
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than any contingent indemnification Obligation)
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding:
 
6.01 Financial Information.  The Borrower shall deliver to the Agent and each
Lender:
 
(a) as soon as practicable and in any event within 60 days after the end of each
quarterly period (other than the last quarterly period) in each fiscal year (or
if earlier, 10 Business Days after the date required to be filed with the SEC),
or the date on which another creditor of the Borrower first receives such
information, consolidated statements of income and cash flows of Holdings and
its Subsidiaries for the period from the beginning of the current fiscal year to
the end of such quarterly period, and a consolidated balance sheet of Holdings
and its Subsidiaries as at the end of such quarterly period, setting forth in
each case in comparative form figures for the corresponding period in the
preceding fiscal year, all in reasonable detail and certified by an authorized
financial officer of the Borrower, subject only to changes resulting from
year-end adjustments;
 
(b) as soon as practicable and in any event within the earlier to occur of 120
days after the end of each fiscal year of the Borrower (or if earlier, 10
Business Days after the date required to be filed with the SEC) or the date on
which another creditor of the Borrower first receives such information,
consolidated statements of income and cash flows of Holdings and its
Subsidiaries for such year and a consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such fiscal year, setting forth in each case in
comparative form corresponding figures from the preceding annual audit, all in
reasonable detail and reasonably satisfactory in scope to the Required Lenders
and certified by independent public accountants of recognized standing whose
opinion shall be unqualified and otherwise satisfactory in scope and substance
to the Required Lenders, provided that such opinion shall be deemed otherwise
satisfactory if prepared in accordance with GAAP and generally accepted
accounting standards;
 
(c) together with each delivery of financial statements required by clauses (a)
and (b) above, a Compliance Certificate (i) setting forth the aggregate amount
of Restricted Payments made during such fiscal period and computations showing
the calculation of the covenants in Sections 7.01 7.03(c), 7.04(d), 7.04(e) and
7.05; and (ii) stating that to the best of his or her knowledge, after due
inquiry, there exists no Default, or if any such Default exists, specifying the
nature and period of existence thereof and what action the Borrower proposes to
take with respect thereto;
 
(d) promptly upon transmission thereof, copies of all such financial, proxy and
information statements, notices and other reports as are sent to Holdings’
stockholders and copies of all registration statements (with such exhibits as
any holder reasonably requests) and all reports which are filed with the SEC;
 
(e) promptly upon receipt thereof, a copy of each other material report
submitted to Holdings or any of its Subsidiaries by independent accountants in
connection with any material annual, interim or special audit made by them of
the books of Holdings or such Subsidiary pursuant to a request by Holdings’
board of directors;
 
(f) promptly after the furnishing thereof, copies of any certificate, statement
or report furnished to any other holder of the debt securities of any Loan Party
pursuant to the terms of any indenture, loan, credit or similar agreement or
instrument and not otherwise required to be furnished to the Lenders pursuant to
any other clause of this Section 6.01;
 
(g) at the time of delivery of the financial statements referenced in
Section 6.01(b), an annual forecast of Holdings for the then current fiscal
year;
 
(h) annually, a report with respect to the real property of the Loan Parties
substantially in form and substance similar to that certain Real Estate
Supplement reported as of and for the fiscal year ended December 31, 2011 and
filed with the SEC; and
 
(i) with reasonable promptness, such other financial data as the Agent or any
Lender may reasonably request.
 
The Borrower also covenants that forthwith upon a Responsible Officer obtaining
actual knowledge of a Default, it will deliver to the Agent and the Lenders an
Officers’ Certificate specifying the nature and period of existence thereof and
what action the Borrower proposes to take with respect thereto.
 
Documents required to be delivered pursuant to Section 6.01(a), (b), (d) or (h)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Agent have access (whether a commercial, third-party
website or whether sponsored by the Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Agent or any Lender that
requests the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Agent or such Lender and (ii) the
Borrower shall notify the Agent and each Lender (by facsimile or electronic
mail) of the posting of any such documents and provide to the Agent by
electronic mail electronic versions of such documents.  The Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
 
The Borrower hereby acknowledges that (a) the Agent and/or the Arranger may, but
shall not be obligated to, make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Agent, the Arranger, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side
Information.”  Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”
 
6.02 Inspection of Property.  Holdings shall, and shall cause its Subsidiaries
to, permit any employees or designated representatives of the Agent, any of its
Related Parties or any other Lender with a Commitment in excess of $5,000,000,
at such Person’s expense, to visit and inspect any of the properties of Holdings
and its Subsidiaries, to examine their books and financial records and to make
copies thereof or extracts therefrom and to discuss their affairs, finances and
accounts with the Responsible Officers and the Loan Parties’ independent
certified public accountants, all at such times as the Borrower and such Person
reasonably agree and as often as such Person may reasonably request; provided
that a Responsible Officer of the Borrower shall have reasonable prior notice
of, and may elect to be present during, discussions with the Borrower’s
independent public accountants.
 
6.03 Covenant to Secure Obligations Equally.    If (x) Holdings, the Borrower or
any Subsidiary shall create assume or otherwise incur any Lien upon any of its
property or assets, whether now owned or hereafter acquired other than Liens
permitted under Section 7.02 or (y) Holdings or the Borrower shall create,
assume or otherwise incur any Lien upon any of its property or assets, whether
now owned or hereafter acquired, to secure a Principal Credit Facility, then, in
each case, Holdings, the Borrower or such Subsidiary, as applicable, shall make
effective provision whereby the Obligations will be simultaneously secured by
such Lien equally and ratably with any and all other Debt secured pursuant to
terms and provisions, including an intercreditor agreement, reasonably
satisfactory to the Agent so long as any such other Debt shall be so secured;
provided that (i) to the extent the provision in the Note Purchase Agreement
which requires ratable security for the obligations under the Note Purchase
Agreement (or any similar provision therein relating to the provision of
security) is deleted or otherwise no longer of any force or effect then Holdings
and its Subsidiaries shall not be required to secure the Obligations or take any
other action pursuant to this Section 6.03 and (ii) the terms hereof shall
exclude any purchase money or capital lease indebtedness permitted to be
incurred under the terms of this Agreement.
 
6.04 Maintenance of Properties; Insurance.  Holdings shall, and shall cause its
Subsidiaries to (a) maintain or cause to be maintained in good repair, working
order and condition all material properties used or useful at that time in its
business and from time to time will make or cause to be made all appropriate
repairs, renewals and replacements thereof and (b) maintain insurance with
reputable and financially sound insurers in such amounts and against such
liabilities and hazards as is customarily maintained by other companies
operating similar businesses and together with each delivery of financial
statements under Section 6.01(b), upon the request of the Agent, deliver
certificates of insurance to the foregoing effect to the Agent.
 
6.05 Environmental and Safety Laws.
 
(a) The Borrower shall deliver promptly to the Agent notice of (i) any material
enforcement, cleanup, removal or other material governmental or regulatory
action instituted or, to the Borrower’s best knowledge, threatened against
Holdings, the Borrower or any Significant Subsidiary pursuant to any
Environmental and Safety Laws, (ii) all material Environmental Liabilities and
Costs against or in respect of Holdings, the Borrower or any Significant
Subsidiary or any of its properties and (iii) Holdings’, the Borrower’s or any
Significant Subsidiary’s discovery of any occurrence or condition on any real
property adjoining or in the vicinity of any of its properties that Holdings,
the Borrower or such Significant Subsidiary has reason to believe could cause
such property or any material part thereof to be subject to any material
restrictions on its ownership, occupancy, transferability or use under any
Environmental and Safety Laws.
 
(b) Holdings and the Borrower shall, and shall cause its Significant
Subsidiaries to, keep and maintain its properties and conduct its and their
operations in compliance with all applicable Environmental and Safety Laws
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.
 
6.06 Use of Proceeds.  Holdings shall, and shall cause its Subsidiaries to, use
the proceeds of the Credit Extensions (a) to finance working capital, capital
expenditures (including acquisitions) and other lawful corporate purposes, (b)
to refinance certain existing indebtedness of the Borrower, (c) for support of
commercial paper issued by the Borrower, (d) to finance permitted acquisitions
and (e) to pay fees and expenses incurred in connection with this Agreement;
provided that in no event shall the proceeds of any Credit Extension be used in
contravention of any law or of any Loan Document.
 
6.07 Appraisal Requirement.  To the extent the Borrower elects to have an
appraisal performed for the purposes of determining the Appraised Value, such
appraisal, and the resulting Appraised Value reflected therein, shall be updated
no less frequently than every 24 months.
 
6.08 Conversion.  On or before the occurrence of the Conversion, the Borrower
shall deliver to the Agent, (a) a reaffirmation by the Borrower of its
obligations hereunder and under the other Loan Documents, in form and substance
satisfactory to the Agent, (b) copies of the applicable conversion documents,
including any articles of conversion or other document to be filed with the
Director of Commerce and Consumer Affairs of the State of Hawaii to give effect
to the Conversion and (c) any additional conversion documentation or corporate
authority or organizational documents with respect to the Borrower, in each case
in form and substance satisfactory to the Agent as the Agent may reasonably
request.
 
6.09 Additional Guarantors.
 
Each of Holdings and the Borrower covenants that concurrently with any such time
as any Person becomes a guarantor or other obligor under any Principal Credit
Facility (other than a Principal Credit Facility under which one or more Foreign
Subsidiaries are the primary obligors), the Borrower shall cause such Person
(each, an “Additional Guarantor”) to (i) become a party to a guaranty in form
and substance satisfactory to the Agent and (ii) deliver to the Agent such
organization documents, resolutions and favorable opinions of counsel, all in
form, content and scope similar to those delivered on the Initial Funding Date
with respect to Holdings or otherwise reasonably satisfactory to the Agent.




ARTICLE VII.                                
 
 
                                                                                                                               NEGATIVE
COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (with respect to Section 7.01, from and after the
Initial Funding Date):
 
7.01 Financial Covenants.
 
(a) Minimum Consolidated Shareholders’ Equity.  Holdings shall not permit the
Consolidated Shareholders’ Equity at any time to be less than the sum of (a) 70%
of the Consolidated Shareholders’ Equity (based on the consolidated financial
statements for the Borrower as of March 31, 2012 prepared on a pro forma basis
after giving effect to the Restructuring Transactions) which shall in no event
be less than $612,000,000 plus (b) to the extent positive, 25% of Consolidated
Net Income for each fiscal quarter ended after March 31, 2012 (such required
minimum consolidated shareholders’ equity amount not to be reduced by any
consolidated net loss during any such fiscal quarter).
 
(b) Minimum Fixed Charge Coverage Ratio.  Holdings shall not permit the Fixed
Charge Coverage Ratio as of the last day of any fiscal quarter to be less than
1.50 to 1.0.
 
(c) Maximum Total Debt to Total Adjusted Asset Value Ratio.  Holdings shall not
permit the Total Debt to Total Adjusted Asset Value Ratio at any time to exceed
0.50 to 1.0.
 
At the Borrower’s option, (a) Non-Recourse Debt of Holdings or its Subsidiaries
with respect to Development Real Properties owned by Holdings or such Subsidiary
may be excluded from the calculation of Total Debt (solely for purposes of the
Total Debt to Total Adjusted Asset Value covenant set forth in this Section
7.01(c)) and (b) in each case the Applicable Value of the associated Development
Real Properties of Holdings or such Subsidiary shall be excluded from the
calculation of Total Adjusted Asset Value; provided that:  (i) if the amount of
such excluded Non-Recourse Debt exceeds 70% of the book value of the associated
Development Real Properties, then the Borrower may not elect to exclude the
amount of such Non-Recourse Debt from the calculation of Total Debt unless the
amount of such excluded Non-Recourse Debt is equal to or less than 70% of the
Appraised Value of the associated Development Real Properties; (ii) the
aggregate amount of Non-Recourse Debt excluded shall not at any time exceed 15%
of the consolidated total assets of Holdings and its Subsidiaries (less cash,
cash equivalents, marketable securities, goodwill, noncontrolling interest and
pension assets) in accordance with GAAP for the most recent fiscal quarter with
respect to which financial statements are required to be delivered pursuant to
Section 6.01(a) or (b); and (iii) the exclusion of the Applicable Value of the
associated Development Real Properties from Total Adjusted Asset Value referred
to in clause (b) of this sentence shall be calculated only after giving effect
to the reduction, if any, in Total Adjusted Asset Value required by the proviso
in clause (c) of the definition of Total Adjusted Asset Value.


(d) Minimum Unencumbered Income Producing Assets Value to Unsecured Debt
Ratio.  The Borrower shall not permit the Unencumbered Income Producing Assets
Value to Unsecured Debt Ratio at any time to be less than 1.75 to 1.0.
 
(e) Minimum Unencumbered Fixed Charge Coverage Ratio.  In the event the Borrower
elects to have an appraisal performed in accordance with the definition of
Appraised Value, as provided in the definition of Total Adjusted Asset Value,
Holdings and its Subsidiaries shall maintain, as of the last day of each fiscal
quarter to occur after the fiscal quarter in which an Appraised Value from such
appraisal was used, a minimum Unencumbered Fixed Charge Coverage Ratio of at
least 1.50 to 1.00.
 
7.02 Liens.  Holdings shall not, and shall not permit any Subsidiary to, create,
assume or suffer to exist at any time any Lien on or with respect to any of its
property or assets, whether now owned or hereafter acquired (whether or not
provision is made for the equal and ratable securing of the Obligations in
accordance with the provisions of Section 6.03), except:
 
(a) Liens for taxes not yet delinquent or which are being actively contested in
good faith by appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP;
 
(b) Liens (other than Liens pursuant to ERISA) incidental to the conduct of its
business or the ownership of its property and assets which were not incurred in
connection with the borrowing of money or the obtaining of advances of credit,
or the guarantee, maintenance, extension or renewal of the same, and which do
not in the aggregate materially detract from the value of its property or
assets, taken as a whole, or materially impair the use thereof in the operation
of its business;
 
(c) Liens securing Debt between Subsidiaries or owing to the Borrower by a
Subsidiary;
 
(d) subject to compliance with Section 7.05, any Lien created to secure all or
any part of the purchase price, or to secure Debt incurred or assumed to pay all
or any part of the purchase price or cost of construction, of any real property
(or any improvement thereon) or tangible personal property (or any improvement
thereon) acquired or constructed or capital lease transaction by the Borrower or
a Subsidiary after the date of this Agreement, provided that
 
(i) any such Lien shall extend solely to the item or items of such property (or
improvement thereon) so acquired or constructed and, if required by the terms of
the instrument originally creating such Lien, other property (or improvement
thereon) which is an improvement to or is acquired for specific use in
connection with such acquired or constructed property (or improvement thereon)
or which is real property being improved by such acquired or constructed
property (or improvement thereon),
 
(ii) the principal amount of the Debt secured by any such Lien shall at no time
exceed an amount equal to the fair market value of such property (or improvement
thereon) at the time of such acquisition or construction, and
 
(iii) except with respect to any capital lease transaction, any such Lien shall
be created contemporaneously with, or within 365 days after, the acquisition or
construction of such property;
 
(e) subject to compliance with Section 7.05, other Liens of the Borrower and
Subsidiaries existing on the Closing Date and listed on Schedule 7.02;
 
(f) subject to compliance with Section 7.05, Liens securing Debt other than as
set forth in the foregoing clauses (a) - (e); provided that there shall not
exist any Lien of any kind on the shares of the Voting Stock of any Subsidiary,
unless Holdings and its Subsidiaries continue to own shares of Voting Stock of
such Subsidiary which are not subject to any Lien and which represent a majority
of the Voting Stock of such Subsidiary;
 
(g) materialmen’s, mechanic’s, carrier’s, repairmen’s and warehousemen’s Liens
in the ordinary course of business;
 
(h) judgment Liens to the extent such Liens have not caused an Event of Default
under Section 8.01(i);
 
(i) utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or the Subsidiaries;
 
(j) Liens (other than any Lien imposed by ERISA) arising out of pledges or
deposits under worker’s compensation laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation, including, without limitation, imposed by ERISA;
 
(k) deposits to secure the performance of bids, trade contracts and leases
(other than Debt), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business; and
 
(l) Liens securing commercial letter of credits; provided that no such Lien
shall extend to or cover any assets of the Borrower or any of its Subsidiaries
other than the inventory (and bills of lading and other documents related
thereto) being financed by any such commercial letter of credits.
 
7.03 Loans and Advances.  Holdings shall not permit, and shall not permit any
Subsidiary to, create, or permit to remain outstanding at any time any loan or
advance to any Person, except (i) Holdings may make loans or advances to the
Borrower  and (ii) the Borrower and its Subsidiaries may:
 
(a) subject to Section 7.05, make or permit to remain outstanding loans and
advances to the Borrower and Subsidiaries;
 


(b)           make or permit to remain outstanding travel and other like
advances and customary employee benefits in reasonable amounts to employees in
the ordinary course of business;


(c)           make or permit to remain outstanding Third Party loans and
advances on standard arm’s-length terms, all such loans and advances not to
exceed an aggregate of $50,000,000 at any time outstanding;


(d)           advances of payroll payments to employees in the ordinary course
of business; and


(e)           make or permit to remain outstanding purchase money loans to
Persons to whom it sells real property in the ordinary course of its Property
Development Activities and its Property Management Business, provided that the
aggregate amount of all such purchase money loans may not exceed at any one time
an amount equal to 15% of Consolidated Total Assets of Holdings at the end of
the fiscal quarter most recently-ended as of any date of determination (or 15%
of the Consolidated Total Assets of the Borrower, if such fiscal quarter is the
fiscal quarter ended March 31, 2012).


7.04 Merger and Sale of Assets.  Holdings shall not, and shall not permit any
Subsidiary to, merge with or into or consolidate with any other Person or sell,
lease, transfer or otherwise dispose of its assets, except that:
 
(a) any Subsidiary of the Borrower may merge with the Borrower, so long as the
Borrower is the surviving Person;
 
(b) any Subsidiary of the Borrower may merge with another Subsidiary of the
Borrower, or sell, lease, transfer or otherwise dispose of its assets to another
Subsidiary of the Borrower or to the Borrower;
 
(c) the Borrower or any of its Subsidiaries may sell, exchange, lease, transfer
or otherwise dispose of assets (other than Undeveloped Land) in the ordinary
course of business;
 
(d) the Borrower or any of its Subsidiaries may sell, lease, transfer or
otherwise dispose of assets (other than Undeveloped Land) to Third Parties so
long as (i) the fair market value thereof on the date sold, leased, transferred
or otherwise disposed of, together with the fair market value of all other
assets sold, leased, transferred or otherwise disposed of to Third Parties
pursuant to this clause (d) within the prior 12 months, does not represent more
than 20% of the Consolidated Total Assets of Holdings (or 20% of the
Consolidated Total Assets of the Borrower, if such fiscal quarter is the fiscal
quarter ended March 31, 2012) and (ii) such assets, together with all other
assets sold or otherwise disposed of to Third Parties pursuant to this
clause (d) since the beginning of the most recently ended fiscal year, did not
contribute more than 10% of EBITDA determined as of the most recent fiscal
quarter with respect to which financial statements are required to be delivered
pursuant to Section 6.01(a) or (b); provided that, notwithstanding the
percentage limitations appearing in clauses (i) and (ii), above, sales or
dispositions in excess thereof in a twelve month period may be made for cash if
the proceeds of each such excess sale or disposition (net of taxes thereon) are
fully utilized in the acquisition of Permitted Assets and/or applied to the
repayment of Permitted Debt, in each case within 365 days from the date of such
sale or disposition;
 
(e) the Borrower or any of its Subsidiaries may (i) engage in Code §1031
like-kind exchanges with respect to Undeveloped Land, and (ii) sell, lease,
transfer or otherwise dispose of Undeveloped Land to (A) the Borrower or any of
its Subsidiaries, (B) a Person which is not (and after giving effect thereto
will not be) a Subsidiary of the Borrower, solely in exchange for an equity
interest in such Person (unless at the time thereof the intention was that such
Person would sell such land in its undeveloped state or that any proceeds would
be received on or with respect to such equity interest prior to the time such
land is developed for commercial or residential purposes), or (C) Third Parties;
provided that if in any twelve month period the aggregate fair market value of
Undeveloped Land which is sold, leased, transferred or otherwise disposed of
pursuant to this clause (C), is greater than $100,000,000, then, within 365 days
from the date of each sale, lease, transfer or other disposition which resulted
in the $100,000,000 threshold being exceeded, an amount equal to such excess
(net of taxes thereon) shall be fully utilized in the acquisition of Permitted
Assets and/or applied to the repayment of Permitted Debt;
 
(f) the Borrower may merge or consolidate with another corporation or other
Person if (i) the Borrower will be the continuing or surviving entity and (ii)
no Default would exist immediately after giving effect to such merger or
consolidation; and
 
(g) Holdings, the Borrower, and their Subsidiaries may consummate the
Restructuring Transactions and all transactions in connection therewith to the
extent consistent with the Separation Agreement and otherwise disclosed to the
Lenders prior to the Closing Date with additions or modifications to the extent
not materially adverse to the Lenders.
 
7.05 Priority Debt.  Holdings shall not, and shall not permit any Subsidiary to,
permit the aggregate amount of Priority Debt to exceed the Priority Debt Limit.
 
At the Borrower’s option, Non-Recourse Debt of Holdings or its Subsidiaries with
respect to Development Real Properties owned by Holdings or such Subsidiary may
be excluded from the calculation of Priority Debt (solely for purpose of the
Priority Debt covenant set forth in this Section 7.05); provided that: (i) if
the amount of such excluded Non-Recourse Debt exceeds 70% of the book value of
the associated Development Real Properties, then the Borrower may not elect to
exclude the amount of such Non-Recourse Debt from the calculation of Total Debt
unless the amount of such excluded Non-Recourse Debt is equal to or less than
70% of the Appraised Value of the associated Development Real Properties; (ii)
the aggregate amount of Non-Recourse Debt excluded shall not at any time exceed
15% of the total assets of Holdings and its Subsidiaries (less cash, cash
equivalents, marketable securities, goodwill, noncontrolling interest and
pension assets) in accordance with GAAP for the most recent fiscal quarter; and
(iii) the exclusion of the Applicable Value of the associated Development Real
Properties from Total Adjusted Asset Value referred to in clause (b) of this
sentence shall be calculated only after giving effect to the reduction, if any,
in Total Adjusted Asset Value required by the proviso in clause (c) of the
definition of Total Adjusted Asset Value.
 
7.06 [Reserved].
 
7.07 [Reserved].
 
7.08 Transactions with Holders of Partnership or Other Equity
Interests.  Holdings shall not, and shall not permit any Subsidiary to, directly
or indirectly, purchase, acquire or lease any property from, or sell, transfer
or lease any property to, or otherwise deal with, in the ordinary course of
business or otherwise (a) any Affiliate (other than in the capacity of an
employee, director or officer), or (b) any Person owning, beneficially or of
record, directly or indirectly, 5% or more of the outstanding voting stock of
Holdings or any executive officer (as such term is defined under the Securities
Exchange Act of 1934) of any Loan Party (other than in such Person’s capacity as
an employee); provided, however, that such acts and transactions may be
performed or engaged in if (i) they are entered into upon terms no less
favorable to Holdings, the Borrower or such Subsidiary than if no such
relationship described in clauses (a) or (b) above existed and such acts or
transactions are otherwise permitted by this Agreement, (ii) they are between or
among Holdings and/or any of its wholly-owned Subsidiaries, (iii) they are
otherwise permitted under Section 7.12, or (iv) the Restructuring Transactions.
 
7.09 Use of Proceeds.  The Borrower shall not use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.
 
7.10 Transfer of Assets to Subsidiaries.  Holdings shall not, and shall not
permit the Borrower to, transfer (other than in the ordinary course of business
or with respect to similarly situated real estate companies) any assets to a
Subsidiary for the sole purpose of improving the credit position of such
Subsidiary in connection with a financing transaction, except that this
restriction shall not apply to any asset the financing of which constitutes
Non-Recourse Debt.
 
7.11 [Reserved].
 
7.12 Restricted Payments.  Holdings covenants that it will not declare or pay
any dividend or other distribution on any class of its capital stock or other
equity interests, redeem or repurchase any such interests or make any other
distribution on account of any such interests (all of the foregoing being
“Restricted Payments”) except that Holdings may make a Restricted Payment in any
amount so long as (a) no Default shall then exist or would exist after giving
effect to any such Restricted Payment and (b) any such Restricted Payment will
not violate any applicable law or regulation.
 
7.13 Sanctions.                      Neither Holdings nor the Borrower shall
permit any Loan or the proceeds of any Loan, directly or indirectly, (i) to be
lent, contributed or otherwise made available to fund any activity or business
in any Designated Jurisdiction; (ii) to fund any activity or business of any
Person located, organized or residing in any Designated Jurisdiction or who is
the subject of any Sanctions; or (iii) in any other manner that will result in
any violation by any Person (including any Lender, Arranger, Agent, L/C Issuer
or Swing Line Lender).
 


ARTICLE VIII.                                
 
 
EVENTS OF DEFAULT AND REMEDIES
 
8.01 Events of Default.  Any of the following shall constitute an Event of
Default:
 
(a) Non-Payment.  The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein or in any other Loan Document, any amount of
principal of any Loan or any L/C Obligation, or (ii) within five days after the
same becomes due, any interest on any Loan or on any L/C Obligation, any fee due
hereunder or any other amount payable hereunder or under any other Loan
Document; or
 
(b) Specific Covenants.  The Borrower or any other Loan Party fails to perform
or observe any agreement contained in Sections 6.01(a)-6.01(c), 6.03, 6.06 and
6.08 or Article VII hereof;
 
(c) Other Defaults.  The Borrower or any other Loan Party fails to perform or
observe any other covenant or agreement (not specified in subsection (a) or (b)
above) contained in any Loan Document on its part to be performed or observed
and such failure shall not be remedied within 30 days after any Responsible
Officer obtains actual knowledge thereof; or
 
(d) Representations and Warranties.  Any representation or warranty made by any
Loan Party herein or in any other Loan Document or by any Loan Party or any of
its officers in any writing furnished in connection with or pursuant to this
Agreement shall be false or misleading in any material respect on the date as of
which made; provided that to the extent that such breach of representation or
warranty relates to clause (c) of the definition of Material Adverse Effect,
such breach of representation or warranty shall only constitute an Event of
Default under this subsection (d) if such Loan Party knowingly breached such
representation or warranty; or
 
(e) Cross-Default.  Any Loan Party or any Subsidiary defaults in any payment of
principal of, or premium or interest on, any obligation for money borrowed (or
of any obligation under conditional sale or other title retention agreement or
of any obligation issued or assumed as full or partial payment for property
whether or not secured by a purchase money mortgage or of any obligation under
notes payable or drafts accepted representing extensions of credit) other than
the Obligations beyond any period of grace provided with respect thereto, or any
Loan Party or any Subsidiary fails to perform or observe any other agreement,
term or condition contained in any agreement (or any other event thereunder or
under any such agreement occurs and is continuing) and the effect of such
payment default or other failure or event is to cause, or to permit the holder
or holders of such obligation to cause, with the giving of notice if required,
such obligation to be demanded or to become due (or such obligation becomes
subject to required repurchase or an offer to repurchase by any Loan Party or
any Subsidiary) prior to any stated maturity; provided that the aggregate amount
of all obligations as to which such a payment default or other failure or event
shall occur exceeds $15,000,000; or
 
(f) Insolvency Proceedings, Etc.
 
(i) Any Loan Party or any Significant Subsidiary makes an assignment for the
benefit of creditors or is generally not paying its debts as such debts become
due; or
 
(ii) any decree or order for relief in respect of any Loan Party or any
Significant Subsidiary is entered under any Debtor Relief Laws of any
jurisdiction; or
 
(iii) any Loan Party or any Significant Subsidiary petitions or applies to any
tribunal for, or consents to, the appointment of, or taking possession by, a
trustee, receiver, custodian, liquidator or similar official of any Loan Party
or any such Significant Subsidiary, or of any substantial part of the assets of
any Loan Party or any such Significant Subsidiary, or commences a voluntary case
under the Bankruptcy Code of the United States or any proceedings (other than
proceedings for the voluntary liquidation and dissolution of a Significant
Subsidiary) relating to any Loan Party or any Significant Subsidiary under any
other Debtor Relief Laws; or
 
(iv) any petition or application of the type described in clause (iii) above is
filed, or any such proceedings are commenced, against any Loan Party or any
Significant Subsidiary and such Loan Party or such Significant Subsidiary by any
act indicates its approval thereof, consent thereto or acquiescence therein, or
an order, judgment or decree is entered appointing any such trustee, receiver,
custodian, liquidator or similar official, or approving the petition in any such
proceedings, and such order, judgment or decree remains unstayed and in effect
for more than 45 days; or
 
(g) Dissolution, Etc.
 
(i)           Any order, judgment or decree is entered in any proceedings
against any Loan Party or any Significant Subsidiary decreeing the dissolution
of such Loan Party or such Significant Subsidiary and such order, judgment or
decree remains unstayed and in effect for more than 45 days; or
 
(ii)            any order, judgment or decree is entered in any proceedings
against any Loan Party or any Significant Subsidiary decreeing a split-up of
such Loan Party or such Significant Subsidiary which requires the divestiture of
(A) assets representing a substantial part, or the stock of, or other ownership
interest in, a Significant Subsidiary whose assets represent a substantial part
of Consolidated Total Assets or (B) assets or the stock of or other ownership
interest in a Significant Subsidiary that has contributed a substantial part of
Consolidated Net Income for any of the three fiscal years then most recently
ended, and such order, judgment or decree remains unstayed and in effect for
more than 45 days; or


(h) ERISA.  (i) Any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Borrower or
any ERISA Affiliate that a Plan may become a subject of such proceedings, (iii)
the aggregate amount under all Plans of the fair market value of the assets
(within the meaning of Section 303 of ERISA) is less than 70% of the “Funding
Target” (within the meaning of Section 303 of ERISA), (iv) the Borrower or any
ERISA Affiliate shall have incurred or is reasonably expected to incur any
liability pursuant to Title I or IV or ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the Borrower or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) any Loan
Party or any Subsidiary establishes or amends any employee welfare benefit plan
that provides post-employment welfare benefits in a manner that would increase
the liability of any Loan Party or any Subsidiary thereunder; and any such event
or events described in clauses (i) through (vi) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect of the type described in clause (a) or (b) of the
definition thereof; or
 
(i) Judgments.  Any judgment or decree in the amount of $25,000,000 or more
shall be entered against any Loan Party or any of its Subsidiaries that is not
paid or fully covered (beyond any applicable deductibles) by insurance and such
judgment or decree shall not have been vacated, discharged or stayed or bonded
pending appeal within 60 days from the entry thereof; or
 
(j) Invalidity of Loan Documents.  Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or
 
(k) Change of Control.  There occurs any Change of Control.
 
8.02 Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:
 
(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
 
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;
 
(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and
 
(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Agent or any Lender.
 
8.03 Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Article III)
payable to the Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;
 
Fifth, to the Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit to the extent not otherwise Cash Collateralized by the
Borrower pursuant to Sections 2.03 and 2.15; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.
 
Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.
 
ARTICLE IX.                                
 


                                                                                                                                           
AGENT
 
9.01 Appointment and Authority.   Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Agent hereunder
and under the other Loan Documents and authorizes the Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Agent, the Lenders and the L/C Issuer, and no Loan Party shall have
rights as a third party beneficiary of any of such provisions.  It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.
 
9.02 Rights as a Lender.  The Person serving as the Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Agent hereunder and without any duty to account therefor to the Lenders.
 
9.03 Exculpatory Provisions.  The Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder shall be administrative in nature.  Without limiting the
generality of the foregoing, the Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and
 
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower, its Subsidiaries or any of
its Affiliates that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates in any capacity.
 
The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct.  The Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default in writing is given to
the Agent by the Borrower, a Lender or the L/C Issuer.
 
The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agent.
 
9.04 Reliance by Agent.  The Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon.  In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the L/C Issuer, the Agent may
presume that such condition is satisfactory to such Lender or the L/C Issuer
unless the Agent shall have received notice to the contrary from such Lender or
the L/C Issuer prior to the making of such Loan or the issuance of such Letter
of Credit.  The Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
 
9.05 Delegation of Duties.  The Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Agent.  The Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.  The Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
 
9.06 Resignation of Agent.
 
(a) The Agent may at any time give notice of its resignation to the Lenders, the
L/C Issuer and the Borrower.  Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring Agent
may (but shall not be obligated to) on behalf of the Lenders and the L/C Issuer,
appoint a successor Agent meeting the qualifications set forth above.  Whether
or not a successor has been appointed, such resignation shall become effective
in accordance with such notice on the Resignation Effective Date.
 
(b) If the Person serving as Agent is a Defaulting Lender pursuant to clause (d)
of the definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Borrower and such Person remove such
Person as Agent and, in consultation with the Borrower, appoint a successor. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.
 
(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents, in each
case solely in its capacity as Agent and (2) except for any indemnity payments
or other amounts then owed to the retiring or removed Agent, all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor Agent as
provided for above.  Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed) Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section) .  The fees payable by
the Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Agent, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while the retiring or
removed Agent was acting as Agent.
 
(d) Any resignation by Bank of America as Agent pursuant to this Section shall
also constitute its resignation as L/C Issuer and Swing Line Lender. If Bank of
America resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c).  If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c).  Upon the appointment by the Borrower of a
successor L/C Issuer or Swing Line Lender hereunder (which successor shall in
all cases be a Lender other than a Defaulting Lender), (i) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as applicable, (ii) the
retiring L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America  with respect to such Letters of Credit.
 
9.07 Non-Reliance on Agent and Other Lenders.  Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
9.08 No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers or other titles listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Agent, a Lender or the L/C Issuer hereunder.
 
ARTICLE X.                                
 


 
MISCELLANEOUS
 
10.01 Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall:
 
(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
 
(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
 
(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or Unreimbursed Amounts under Letters of Credit, or (subject to clause (iv)
of the second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
the Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate and (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;
 
(d) waive any condition set forth in Section 4.03 without the written consent of
each Lender;
 
(e) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;
 
(f) release all or substantially all of the value of the Guaranty without the
written consent of each Lender; or
 
(g) change any provision of this Section or the definition of “Required Lenders”
without the written consent of each Lender;
 
and, provided,further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above, affect the rights or duties of the Agent under this
Agreement or any other Loan Document; and (iv) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender.
 
Notwithstanding the foregoing, the Borrower may, by written notice to the Agent
from time to time, make one or more offers (each, a “Loan Modification Offer”)
to all the Lenders to make one or more amendments or modifications to (A) allow
the maturity of the Committed Loans of the accepting Lenders to be extended and
(B) increase the Applicable Rate and/or fees payable with respect to the
Committed Loans and Commitments of the accepting Lenders (“Permitted
Amendments”) pursuant to procedures reasonably specified by the Agent and
reasonably acceptable to the Borrower.  Such notice shall set forth (i) the
terms and conditions of the requested Permitted Amendment and (ii) the date on
which such Permitted Amendment is requested to become effective.  Permitted
Amendments shall become effective only with respect to the Committed Loans
and/or Commitments of the Lenders that accept the applicable Loan Modification
Offer (such Lenders, the “Accepting Lenders”) and, in the case of any Accepting
Lender, only with respect to such Lender’s Committed Loans and/or Commitments as
to which such Lender’s acceptance has been made.  The Borrower, each other Loan
Party and each Accepting Lender shall execute and deliver to the Agent a Loan
Modification Agreement and such other documentation as the Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof, and the Loan Parties shall also deliver such
resolutions, opinions and other documents as reasonably requested by the Agent. 
The Agent shall promptly notify each Lender as to the effectiveness of each Loan
Modification Agreement.  Each of the parties hereto hereby agrees that (1) upon
the effectiveness of any Loan Modification Agreement, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Permitted Amendment evidenced thereby and only with
respect to the Committed Loans and Commitments of the Accepting Lenders as to
which such Lenders’ acceptance has been made and (2) any applicable Lender who
is not an Accepting Lender may be replaced by the Borrower in accordance with
Section 10.13.
 
In addition, notwithstanding anything to the contrary contained in this Section
10.01 or any other Loan Document, if the Agent and the Borrower have jointly
identified an obvious error or any error or omission of a technical nature, in
each case, in any provision of the Loan Documents, then the Agent and the
Borrower shall be permitted to amend such provision without the consent of any
Lender if such amendment, supplement or waiver is delivered in order to cure
ambiguities, omissions, mistakes or defects in such respective Loan Document and
so long as such amendment, supplement or waiver does not adversely affect the
rights of any Lender.
 
10.02 Notices; Effectiveness; Electronic Communication.
 
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
 
(i) if to the Borrower or any other Loan Party, the Agent, the L/C Issuer or the
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
 
(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b) Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or the L/C Issuer pursuant to Article II if such Lender or
the L/C Issuer, as applicable, has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication.  The Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
 
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement) and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.  .
 
(c) The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s, any Loan
Party’s or the Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expense
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party or any of its Related Parties.
 
(d) Change of Address, Etc.  Each of the Borrower, the Agent, the L/C Issuer and
the Swing Line Lender may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Agent, the L/C Issuer and the Swing Line Lender.  In addition, each Lender
agrees to notify the Agent from time to time to ensure that the Agent has on
record (i) an effective address, contact name, telephone number, facsimile
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender.  Furthermore, each
Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable law, including United States
Federal and state securities laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.
 
(e) Reliance by Agent, L/C Issuer and Lenders.  The Agent, the L/C Issuer and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices, Letter of Credit Applications and Swing Line
Loan Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Agent, the L/C Issuer, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower, except to the extent such
losses, costs, expenses and liabilities resulted from the gross negligence or
willful misconduct of such Person.  All telephonic notices to and other
telephonic communications with the Agent may be recorded by the Agent, and each
of the parties hereto hereby consents to such recording.
 
10.03 No Waiver; Cumulative Remedies.  No failure by any Lender, the L/C Issuer
or the Agent to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the Agent in
accordance with Section 8.02 for the benefit of all the Lenders and the L/C
Issuer; provided, however, that the foregoing shall not prohibit (a) the Agent
from exercising on its own behalf the rights and remedies that inure to its
benefit (solely in its capacity as Agent) hereunder and under the other Loan
Documents, (b) the L/C Issuer or the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Agent hereunder and under the other Loan Documents, then (i) the Required
Lenders shall have the rights otherwise ascribed to the Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
 
10.04 Expenses; Indemnity; Damage Waiver.
 
(a) Costs and Expenses.  The Borrower shall pay (i) except as provided in
Section 10.06(b)(iv), all reasonable and documented out-of-pocket expenses
incurred by the Agent and its Affiliates (including the reasonable fees, charges
and disbursements of Moore & Van Allen PLLC, as counsel for the Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Agent, any Lender or the L/C Issuer
(including the fees, charges and disbursements of any counsel for the Agent, any
Lender or the L/C Issuer), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit; provided, however, that this Section
10.04(a) shall not apply with respect to Taxes.
 
(b) Indemnification by the Borrower.  The Borrower shall indemnify the Agent
(and any sub-agent thereof), each Lender and the L/C Issuer, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including, without
limitation, the fees, charges and disbursements of one primary legal counsel to
the Agent, the Arrangers and their Affiliates and the Lenders and, if required,
one local counsel in each relevant jurisdiction (and, in the case of an actual
or perceived conflict of interest where the Indemnitee informs the Borrower of
such conflict and retains its own counsel, of one additional counsel for each
such affected Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower or any other Loan Party) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) result from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction.  Without
limiting the provisions of Section 3.01(c), this Section 10.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
 
(c) Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Agent (or any sub-agent thereof), the L/C
Issuer, the Swing Line Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Agent (or any such sub-agent), the L/C
Issuer, the Swing Line Lender or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the outstanding Loans, unfunded Commitments and participation interests in
Swing Line Loans and L/C Obligations of all Lenders at such time) of such unpaid
amount (including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agent (or
any such sub-agent) or the L/C Issuer or the Swing Line Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Agent (or any such sub-agent), the L/C Issuer or the Swing Line Lender in
connection with such capacity.   The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
 
(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, neither any Loan Party nor any Indemnitee shall assert, and each
party hereby waives, any claim against any Indemnitee or any Loan Party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof (except that an
Indemnitee may assert, and does not waive, a claim against any Loan Party, in
respect of any such damages incurred or paid by an Indemnitee to a third
party).  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee.
 
(e) Payments.  All amounts due under this Section shall be payable not later
than ten Business Days after written demand therefor.
 
(f) Survival.  The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Agent, the L/C Issuer and
the Swing Line Lender, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.
 
10.05 Payments Set Aside.  To the extent that any payment by or on behalf of the
Borrower is made to the Agent, the L/C Issuer or any Lender, or the Agent, the
L/C Issuer or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Agent, the L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Agent upon demand its applicable share (without duplication) of any amount
so recovered from or repaid by the Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
10.06 Successors and Assigns.
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Agent, the L/C Issuer and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
 
(i) Minimum Amounts.
 
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
 
(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of the Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).
 
(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
 
(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
 
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
 
(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender;
 
(C) the consent of the L/C Issuer and the Swing Line Lender (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment.
 
(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided, however, that the Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment. Such processing and recordation fees, together with
the costs and expenses of the Agent incurred in connection with the execution
and delivery of such Assignment and Assumption, shall be paid by either the
assignor or the assignee. The assignee, if it is not a Lender, shall deliver to
the Agent an Administrative Questionnaire.
 
(v) No Assignment to Certain Persons.  No such assignment shall be made to (A)
the Borrower or any of its Subsidiaries or Affiliates, (B) a natural person or
(C) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (C).
 
(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Committed Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent, the L/C Issuer or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Committed Loans and participations in Letters of Credit and
Swing Line Loans in accordance with its Applicable Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
 
Subject to acceptance and recording thereof by the Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Upon request, and upon receipt of the original Note
from the assignor marked “Cancelled,” the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
 
(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrower (and such agency being solely for tax purposes), shall maintain at the
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrower, the Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural Person, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain the holder of its Loans and
owner of its participations or other interest in any Letter of Credit for all
purposes hereunder, (iii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iv) the
Borrower, the Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower's request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.
 
(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
(f) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time a
Lender acting as L/C Issuer or Swing Line Lender assigns all of its Commitment
and Loans pursuant to subsection (b) above, such Lender may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30
days’ notice to the Borrower, resign as Swing Line Lender.  In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of the applicable Lender as L/C
Issuer or Swing Line Lender, as the case may be.  Any such appointment of a
successor L/C Issuer or Swing Line Lender by the Borrower pursuant to this
Section 10.06 shall not become effective until acceptance of the appointment by
the successor L/C Issuer or Swing Line Lender.  If a Lender resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit issued by it and
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)).  If a Lender resigns as Swing Line Lender, it
shall retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
applicable resigning L/C Issuer to effectively assume the obligations of such
L/C Issuer with respect to such Letters of Credit.
 
10.07 Treatment of Certain Information; Confidentiality.  Each of the Agent, the
Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement (or
any Eligible Assignee invited to be a Lender pursuant to Section 2.14) or (ii)
any actual or prospective counterparty (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder, (g)
on a confidential basis to (i)  any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder or (ii)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the Agent, any
Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower (only to the extent
that such availability of information is not to the Agent, such Lender, or such
L/C Issuer’s knowledge in breach of the confidentiality requirements provided
herein).
 
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary (or any Affiliate of the Borrower or any Related
Party of the Borrower or any such Subsidiary or Affiliate) relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Agent, any Lender or the L/C Issuer on
a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary.  Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
 
Each of the Agent, the Lenders and the L/C Issuer acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
Federal and state securities laws.
 
10.08 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer or their
respective Affiliates, irrespective of whether or not such Lender, the L/C
Issuer or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower or such Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender or the L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Agent for further
application in accordance with the provisions of Section 2.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective affiliates may have.  Each Lender and the L/C Issuer agrees
to notify the Borrower and the Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
10.09 Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.
 
10.10 Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Agent and when the Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.
 
10.11 Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agent and
each Lender, regardless of any investigation made by the Agent or any Lender or
on their behalf and notwithstanding that the Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.
 
10.12 Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Agent, the L/C Issuer or the Swing Line
Lender, as applicable, then such provisions shall be deemed to be in effect only
to the extent not so limited.
 
10.13 Replacement of Lenders.   If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
 
(a) the Borrower shall have paid to the Agent the assignment fee (if any)
specified in Section 10.06(b);
 
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
 
(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
 
(d) such assignment does not conflict with applicable laws; and
 
(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
10.14 Governing Law; Jurisdiction; Etc.
 
(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
 
(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
10.15 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.16 No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower and each other Loan Party  acknowledges and agrees that: (i) (A)
the arranging and other services regarding this Agreement provided by the Agent,
the Arrangers and the Lenders are arm’s-length commercial transactions between
the Borrower, each other Loan Party and their respective Subsidiaries and
Affiliates, on the one hand, and the Agent, the Arrangers and the Lenders, on
the other hand, (B) each of the Borrower and the other Loan Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower and each other Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Agent, each Arranger and each Lender is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower, any other Loan Party or any of their
respective Subsidiaries and Affiliates, or any other Person and (B) neither the
Agent, any Arranger nor any Lender has any obligation to the Borrower, any other
Loan Party or any of their respective Subsidiaries and Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Agent, the Arrangers
and the Lenders and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrower,
the other Loan Parties and their respective Subsidiaries and Affiliates, and
neither the Agent, any Arranger nor any Lender has any obligation to disclose
any of such interests to the Borrower, any other Loan Party or any of their
respective Subsidiaries and Affiliates.  To the fullest extent permitted by law,
each of the Borrower and each other Loan Party hereby waives and releases any
claims that it may have against the Agent, the Arrangers or any Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
 
10.17 Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
 
10.18 USA PATRIOT Act.  Each Lender that is subject to the Act (as hereinafter
defined) and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Agent, as applicable, to
identify the Borrower in accordance with the Act. The Borrower shall, promptly
following a request by the Agent or any Lender, provide all documentation and
other information that the Agent or such Lender requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
ALEXANDER & BALDWIN, INC.
 


 
By:          /s/ Paul K.
Ito                                                                    
 
Name:    Paul K. Ito                           
                                           
 
Title:      Vice President and
Controller                                                                     
 

 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
as Agent


 
By:          /s/ Brenda H.
Little                                                                        
 
Name:     Brenda H. Little                
                                                      
 
Title:       Vice-President                  
                                                 
 

 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
as Lender, L/C Issuer and Swing Line Lender


 
By:          /s/ Gordon H.
Gray                                                                           
 
Name:     Gordon H.
Gray                                                                     
 
Title:       Senior Vice
President                                                                   
 
 


 

 
 

--------------------------------------------------------------------------------

 

FIRST HAWAIIAN BANK,
as a Lender and L/C Issuer


 
By:          /s/ Jon T.
Fukagawa                                                                           
 
Name:     Jon T.
Fukagawa                                                                     
 
Title:       Vice
President                                                                   
 

 
 

--------------------------------------------------------------------------------

 
 
WELLS FARGO BANK, N.A.
as Lender
 
By:          /s/ Guy Chruchill                      
 
Name:     Guy Churchill                            
 
Title:       Vice
President                                                                       
 
 


 

 
 

--------------------------------------------------------------------------------

 

AMERICAN AGCREDIT, PCA,
as Lender
 
By:          /s/ Gary Van Schuyver             
 
Name:     Gary Van Schuyver                   
 
Title:       Vice President                                
 
 


 
 

--------------------------------------------------------------------------------

 

BANK OF HAWAII,
as Lender
 
By:          /s/ Darrell McCorquodale        
 
Name:     Darrell McCorquodale              
 
Title:       Vice President                                
 
 
 


 
 

--------------------------------------------------------------------------------

 

AMERICAN SAVINGS BANK, F.S.B.,
as Lender
 
By:          /s/ Rian DuBach                        
 
Name:     Rian DuBach                             
 
Title:       Vice President                                
 
 


 
 

--------------------------------------------------------------------------------

 

CENTRAL PACIFIC BANK,
as Lender
 
By:          /s/ Garrett Grace                        
 
Name:     Garrett Grace                              
 
Title:       Senior Vice President                    
 
 
 


 
 

--------------------------------------------------------------------------------

 

                                        
 
 
 
 
 
 
 
 
 